Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 1 of 63 Page ID #:15




                           EXHIBIT A
                  Case
Electranically FILED         2:21-cv-07271-SB-AS
                     by Superior                                        Document
                                 Court of California, County of Los Angeles               1-1 PMFiled
                                                                            on 07/19/2021 05:18 Sherri R.09/10/21          Page 2ofof
                                                                                                         Carter, Executive Officer/Clerk    63by M.Page
                                                                                                                                         Court,            ID #:16
                                                                                                                                                    Maiiano.Deputy Clerk
                                                                                  21STCV22951


                                                                                                                                                                  S.MJ/bLQP.
                                                       SUMMONS                                                                               FOR COURT USB OHLY
                                                                                                                                         (SOLO PARA USO OB LA CORT^
                                             (CITACION JUDICIAL)
          NOTICE TO DEFENDANT:
         (AVISO AL DEMANDADO):
          DELAWARE NORTH. INC; PATINA RESTAURANT GROUP,a California
          Limited Liability Corporation; DOES 1-50, inclusive

          YOU ARE BEING SUED BY PLAINTIFF:
         (LO ESTA DEMANDANDO el DEMANDANTE):
          GREGG CASEY WIELE,as an individual
          NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a virritten response at this court and have a copy
           sen/ed on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a courtform that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center(www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
           court clerk for a fee waiver form. If you do not file your response on time, you may iose the case by defauit, and your wages, money, and property may
           be taken without further warning from the court
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site {www.lawhelpcallfomla.org),the California Courts Online Self-Help Center
           {www.couriinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE;The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           /A VISO!Lo han demandado. Si no responde denim de 30 dies, la code puede decidir en su contra sin escuchar su version. Lea la informaciOn a
           conllnuaciOn.
              TIene 30 dIAS DE CAL£ND/\RIO despuOs de que le entreguen esta citaciOn y papeles legales para prosenfar una respuesfa por escrito en esta
           corte y hacer que se entregue una copla al damar\dante. Una carta o una llamada telefOnlca no lo profegen. Su respuesta por escrito tiene que ester
           en formato legal correcto si desea que pmcesen su case en la code. Es posible que haya un formulario que usted pueda usar para su respuesta.
           Puede encontrarestos formularios de la code y mOs informaciOn en el Centm de Ayuda de las Codes de California (www.sucode.ca.gov), en la
           biblioleca de leyes de su condado o en la code que le quede mOs cerca. Si no pueda pager la cuota de presentadOn, pida al secretario de la code que
           le dO un formulario de exendOn de page de cuofas. Si no presenta su respuesta a tiempo, puede perder el case por incumplimiento y la code le podrO
           guitarsu sue/do, dinem y bienes sin mis advedenda.
              Hay otros raquisitos legates. Es recomendabie que tiame a un abogado inmediatamente. Sino conoce a un abogado, puede llamar a un servido de
           remisiOn a abogados. Sino puede pagar a un abogado, es posible qua cumpla con los requisitos para obtener servidos legales gratuitos de un
           programa de senncios legales sin Ones de lucm. Puede encontrar estos grupos sin tines de lucm en el s/fio web de California Legal Sendees,
           (www.lawhelpcatifomia.org), en el Centm de Ayuda de las Codes de California,(www.sucode.ca.gov)o poniOndose en contacto con la code o el
           colegio de abogados locales. AVISO;Parley, la code Vene derecho a redamarlas cuofas ylos cosios exentosporimponerun gravamen sobm
           cualquier recuperaddn de $10,0006 mis de valor redbida mediante un acusrtfo o una concesidn de arbilraje en un caso de derecho civil. Tiene que
           pagar el gravamen de la code antes de que la code pueda desechar el caso.
          The name and address of the court is:                                                                         CASE NUMBER:(NOmero del Caso):
          (El nombre y direccidn de la code es): STANLEY MOSK COURTHOUSE                                                21STCV22951
          111 NORTH HILL STREET
          LOS ANGELES,CA 90012
          The name,address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:(B nombre, la direccidn y el nCimero
          de telifono del abogado del demandante, o del demandante que no tiene abogado, esJ.KYLE S. WiELE SBN297085;
          LAW OFFiCE OF KYLE S. WiELE;650 FOOTHILL BLVD.,#B2. LA CANADA,CA 91011;(626)817-2360
          DATE: 07/19/2021                                 Sherri R. Carter Executive QffweE)/ Clerk of Court                                                     ,Deputy
          (Fecha)                                                                      (Secrefarfo)          jM. Mariano                                          (Adjunto)
          (For proofofsendee ofthis summons, use Proof of Service of Summons(form POS-010).)
          (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons,(POS-010)).
                                                  NOTICE TO THE PERSON SERVED: You are served

                                                  1.   i    i as an individual defendant
                                                  2. I      I as the person sued under the fictitious name of (specify):

                                                  3. HE]on behalf of(specify); PATINA RESTAURANT GROUP,a California Limited Liabiiity Corporation
                                                       under: i XX
                                                                 |CCP 416.10(corporation)                                  I    I CCP 416.60(minor)
                                                                I    I CCP 416.20(defunct corporation)                     I    I CCP 416.70(conservatee)
                                                               i   i CCP 416.40(association or partnership)||CCP 416.90(authorized person)
                                                               I   I other f^ecr/y);
                                                  4. I      I by personai delivery on (ofafe):
          Forni AdoptaU tor Mandalory Use                                           SUMMONS                                                   Code of Clv9 Procedura §§412.20.465
          Judicial Council of Caldomla                                                                                                                          Mfwwr.oourts.ca.oov
          SUM-100 (Rev. Jldy 1.20091
                   Case
Electronically FILED         2:21-cv-07271-SB-AS
                     by Superior                                        Document
                                 Court of California, County of Los Angeles               1-1PMFiled
                                                                            on 06/18/2021 04:45 Sherri R.09/10/21           Page 3ofof
                                                                                                         Carter, Executive Officer/CIerK            Monroe.Oepu1y(ga;|-010
                                                                                                                                            63by C,Page
                                                                                                                                         Court,            ID #:17
          ATTORNEY OR PARTY WITHOLTr ATTORNEY (/Veme, STsr* Bar numtier, tnd addrtsl)^ I®'L.V44S0 I                                             FOR COURT USE ONLY
          KYLE S. WiELE ESQ.,(SBN 297085)
          650 FOOTHILL BOULEVARD SUITE B2
          LA CANADA,CA91011

                     TFLEPHONENO. (626)817-2360                            FAX NO.(Opuonsn- (626)507-3110
             ATTORNEY FOR(Name) GREGG CASEY WIELE
          SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
           STREET ADDRESS: 111 NORTH HILL STREET
           MAILING ADDRESS.

          CITY AND ZIP CODE: LOS ANGELES 90012
               BRANCH NAME; STANLEY MOSK
          CASE NAME:


                                                                                                                             CASE NUMBER:
                  CIVIL CASE COVER SHEET                                     Complex Case Designation
          I X I Unlimited                            ] Limited                 ] Counter                 ] Joinder             21 ST CV 22951
                (Amount                                (Amount
                                                        demanded Is
                                                                         Filed with first appearance by defendant            JUDGE:
                   demanded
                                                                             (Cal, Rules of Court, rule 3,402)                DEPT.;
                   exceeds $25,000)                     $25,000)
                                                          Items 1-6 below must be completed (see instructions on page 2).
           1. Check one box below for the case type that best describes this case:
               Auto Tort                                                 Contract                                      Provisionally Complex Civil Litigation
                    I Auto(22)                                                I Breach of contracl/warranty(06)        (Cal. Rules of Court, rules 3.400-3.403)
                                                                                                                       I    I Antilrust/Trade regulation (03)
                   1 Uninsured motorist(46)                                   I Rule 3.740 collections(09)
               Other PI/PD/WD (Personal Injury/Property                                                                I       I Conslmction defect (10)
                                                                              I Other collections (09)
                JamageAVrongful Death)Tort                                    I Insurance coverage (18)                I       I Mass tort (40)
                      I Asbestos (04)                                                                                  I       I Securities litigation (28)
                                                                              I Other contract(37)
                       I Product liability (24)                                                                        I   I Environmental/Toxic tort(30)
                                                                          teal Property
                      [ Medical malpractice (45)                                                                       I   I Insurance coverage claims arising from the
                                                                              I Eminent domain/inverse
                                                                                                                             above listed provisionally complex case
                       I Other PI/PDWD (23)                                     condemnation (14)
                                                                                                                             types (41)
                Non-PI/PD/WD (Other)Tort                                      I Wrongful eviction (33)                 Enforcement of Judgment
                   ~| Business tort/unfair business practice (07)             I Other real property(26)                I       I Enforcement of judgment(20)
                                                                          Jnlawful Detainer
                       I Civil rights (08)                                                                                 Miscellaneous Civil Complaint
                       I Defamation (13)                                      I Commercial (31)
                                                                                                                       I       I RICO(27)
                                                                              I Residential (32)
                       I Fraud (16)                                                                                    I       I Other complaint (nof specified above)(42)
                       I Intellectual property (19)                           I Drugs(38)                                  Miscellaneous Civil Petition
                                                                         Judicial Review
                       I Professional negligence(25)
                                                                                                                       I       I Partnership and corporate governance(21)
                                                                              I Asset forfeiture(05)
                       I Other non-Pl/PD/WD tort(35)
                                                                              I Petition re; arbitration award (11)    I       I Other petition (nof specified above)(43)
                Employment
                   x~l Wrongful termination (36)                              I Writ of mandate(02)
                       I Olheremploymenl(15)                                  I Other Judicial review (39)

           2. This case [                    IS    I X I Is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                factors requiring exceptional judicial management:
                a- [ ] Large number of separately represented parties                         d. I       I Large number of witnesses
                b. [ ] Extensive motion practice raising difficult or novel                   a- [ ] Coordination with related actions pending in one or more
                               issues that will be time-consuming to resolve                              courts in other counties, states, or countries, or in a federal
                                                                                                          court
                c- [ ]Substantial amount of documentary evidence
                                                                                              f. I       1 Substantial postjudgment judicial supervision
           3. Remedies sought(check all that apply): a. nH monetary b. HTI nonmonetary; declaratory or injunctive relief c. I x|punitive
           4. Number of causes of action (specify): 11
           5. This case[                     IS    I »~| Is not     a class action suit.

           6. If there are any known related cases, file and serve a notice of related case. (You may use form Ci
           Date: 06/16/2021
           KYLE S. WIELE ESQ                                                                                          ►
                                             (TYPE OR PRINT NAME)                                                                (SIGNATURE OF PARTY OH ATTORNEY FOR PARTY)
                                                                                           NOTICE
             • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                In sanctions.
             • File this cover sheet in aiddition to any cover sheet required by local court rule.
             • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                other parties to the action or proceeding.
             • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes
                                                                                                                                       Cdl. Rules of Court, rules 2.30,3.220, 3.400-3.403, 3.740;
           Form Adooted for N^andalory Use                                  CIVIL CASE COVER SHEET                                             Cal. Standards of Judicial Adminislrayon, std. 3.10
           Judicial Cour)cil of California
                                                                                                                                                                              WWW. court$.oa.9ov
           CM-OlOIRov. July 1,20071
        Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 4 of 63 Page ID #:18
                                                                                                                                          CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case, if the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum   slated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3)recovery of real property,(4)recovery of personal property, or (5)a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2, If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
                                                         CASE TYPES AND EXAMPLES
the case is complex.                             Contract
 Auto Tort                                                                                         Provisionally Complex Civil Litigation (Cal.
                                                    Breach of Contract/Warranty (OS)               Rules of Court Rules 3.400-3.403)
    Auto (22)-Personal Injury/Property                  Breach of Rental/Lease
         Damage/Wrongful Death                                                                           Antitrust/Trade Regulation (03)
                                                            Contract(not unlawful detainer               Construction Defect(tO)
      Uninsured Motorist <46)(if the
         case involves an uninsured                             or wrongful evicfion)                    Claims Involving Mass Tort(40)
                                                        Contracl/Warranty Breach-Seller                  Securities Litigation (28)
         motonst claim subject to
                                                            Plaintiff (not fraud or negligence)          Environmentai/Toxic Tort(30)
         arbitration, check this item
                                                        Negligent Breach of Contract/                    Insurance Coverage Claims
         instead of Auto)
                                                            Warranty                                          (arising from provisionally comp/ex
 Other PI/PD/WD (Personal Injury/
                                                        Other Breach of Contract/Warranty                     case typo listed above)(41)
 Property Damage/Wrongful Death)
 Tort
                                                    Collections (e.g., money owed, open            Enforcement of Judgment
                                                        book accounts)(09)                            Enforcement of Judgment (20)
     Asbestos (04)                                      Collection Case^eller Plaintiff
       Asbestos Property Damage                                                                           Abstract of Judgment(Out of
                                                        Other Promissory Note/Coliections                      County)
       Asbestos Personal Injury/
                                                             Case
            Wrongful Death                                                                            Confession of Judgment (non-
                                                    Insurance Coverage (not provisionally                  domestic relations)
     Product Liability (not asbestos or
                                                       complex)(18)                                   Sister State Judgment
        toxic/environmental)(24)
                                                       Auto Subrogation                               Administrative Agency Award
     Medical Malpractice(45)
                                                       Other Coverage                                     (not unpaid faxes)
         Medical Malpractice-
                                                    Other Contract(37)                                 Petition/Certification of Entry of
             Physicians S Surgeons
                                                        Contractual Fraud
        Other Professional Health Care                                                                     Judgment on Unpaid Taxes
                                                        Other Contract Dispute                         Other Enforcement of Judgment
             Malpractice
                                                 Real Property                                              Case
        Other PI/PD/WD (23)
                                                    Eminent Domain/Inverse
           Premises Liability (e.g., slip                                                          Miscellaneous Civil Complaint
                                                        Condemnation (14)                             RICO(27)
               and fall)
                                                     Wrongful Eviction (33)                           Other Complaint (not specified
           Intentional Bodily Injury/PD/WD
                                                     Other Real Property (e.g., quiet title)(26)          above)(42)
                (e.g., assault, vandalism)
           Intentional Infliction of                    Writ of Possession of Real Property               Declaratory Relief Only
                Emotional Distress                      Mortgage Foreclosure                              Injunctive Relief Only(non
                                                        Quiet Title
           Negligent Infliction of                                                                             harassment)
               Emotional Distress                       Other Real Property (not eminent                   Mechanics Lien
                                                        domain, landlord/tenanl, or
           Other PI/PD/WO                                                                                  Other Commercial Complaint
                                                        foreclosure)                                           Case (non-tori/non-complex)
  Non-PI/PD/WD (Other) Tort
                                                 Unlawful Detainer
        Business Tort/Unfair Business                                                                      Other Civil Complaint
                                                    Commercial(31)                                            (non-tort/non-complex)
         Practice(07)
                                                    Residential (32)                               Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,
          false arrest)(not civil                   Drugs (38)(if the case involves illegal            Partnership and Corporate
                                                    drugs, check this item: otherwise,                     Governance (21)
          harassment)(06)
                                                    report as Commercial or Residential)               Other Petition (nof specified
     Defamation (e.g., slander, libel)           Judicial Review
           (13)                                                                                            above)(43)
                                                     Asset Forfeiture (05)                                Civil Harassment
     Fraud (16)
                                                     Petition Re: Arbitration Award (11)                  Workplace Violence
     Intellectual Property(19)
                                                     Writ of Mandate(02)                                  Elder/Dependenl Adult
     Professional Negligence (28)                        WrIt-AdmInIstratIve Mandamus
         Legal Malpractice                                                                                     Abuse
                                                         Writ-Mandamus on Limited Court                    Election Contest
         Other Professional Malpractice
                                                            Case Matter
             (nof medical or legal)                                                                       Petition for Name Change
                                                         Wnt-Other Limited Court Case                     Petition for Relief From Late
     Other Non-PI/PD/WD Tort (35)
                                                            Review
                                                                                                               Claim
  Employment
                                                     Other Judicial Review (39)                            Other Civil Petition
     Wrongful Termination (36)
                                                         Review of Health Officer Order
     Other Employment(15)
                                                         Notice of Appeal-Labor
                                                              Commissioner Appeals

CMJJIOlRev. Julyl,2007]                                                                                                                    Pag« 2 of 2
                                                         CIVIL CASE COVER SHEET
         Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 5 of 63 Page ID #:19

                                                                                                      CASE NUMBER
 SHORT TITLE: VVIELE VS DELAWARE NORTH INC ET AL.



                                               CIVIL CASE COVER SHEET ADDENDUM AND
                                                           STATEMENT OF LOCATION
              (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
              This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



     Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                  Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


     Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.


                                           Applicable Reasons for Choosing Court Filing Location(Column C)

1. Class actions must be filed in the Stanley Mosk Courtttouse, Central District.     7. Location where petitioner resides.

2. Pemnissive fling in central district.                                              8. Location wherein defendant/respondertfunctions wholly.
3. Location where cause of action arose.                                              9. Location where one or more of the parties reside.
                                                                                     10. Location of Labor Commissioner Office.
4. Mandatory personal injury fling in North District.
                                                                                     11. Mandatory filing location(Hub Cases ~ unlawful detainer, limited
5. Location where performance required or defendant resides.                         non-coiiection, limited collection, or personal injury).
6. Location of properly or permanently garaged vehicle.




                                A                                                         B                                                            c
                     Civil Case Cover Sheet                                          Type of Action                                      Applicable Reasons -
                          Category No.                                              (Check only one)                                      See Step 3 Above


                             Auto (22)             □ A7100 Motor Vehicle-Personal Injury/Properly DamageAVrongful Death                  1,4, 11
    2 -c
    =    o
   <                 Uninsured Motorist (46)       □ A7110 Personal Injury/PropertyDamageAVrongful Death-Uninsured Motorist              1,4, 11


                                                   □ A6070 Asbestos Property Damage                                                      1, 11
                          Asbestos (04)
                                                   □ A7221 Asbestos-Personal Injury/Wrongful Death                                       1, 11
    0)   o
    Q.
    o                 Product Liability (24)       □    A7260 Product Liability {not asbestos or toxic/environmental)                    1.4.11
    CL   01
         0>
         o                                                                                                                                   1,4, 11
    3                                              □    A7210 Medical Malpractice - Physicians 4 Surgeons
         o
                    Medical Malpractice (46)                                                                                             1.4, 11
                                                   □    A7240 Other Professional Health Care Malpractice
    09
    c    P
    o
    12                                             □ A7250 Premises Liability (e.g., slip and fall)
         0)                                                                                                                              1,4, 11
    &    o>               Other Personal
         <Z
                                                   □ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,               1.4, 11
    a>   e               Injury Property
                                                           assault, vandalism, etc.)
         a              Damage Wrongful
    O                                                                                                                                    1.4.11
                           Death (23)              □    A7270 Intentional Infiction of Emotional Distress
                                                                                                                                             1,4,11
                                                   □ A7220 Other Personal Injury/Property Damage/Wrongful Death




                                                  CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
    LASC CIV 109 Rev. 12/18
                                                        AND STATEMENT OF LOCATION                                                            Page 1 of 4
    For Mandatory Use
            Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 6 of 63 Page ID #:20

                                                                                                CASE NUMBER
SHORT TITLE wiELE VS DELAWARE NORTH INC ETAL.


                              A                                                        B                                                   C Applicable
                   Civil Case Cover Sheet                                         Type of Action                                     Reasons - See Step 3
                                                                                                                                               Above
                        Category No.                                             (Check only one)

                     Business Tort (07)          □   A6029 Other Commercial/Business Tort (not fraud/breach of contract)             1,2,3


                       Civil Rights (06)         □ A6005 Civil Rights/Discrimination                                                 1,2,3

  sf
  a.                                                                                                                                 1,2,3
           a
                       Oefamation(13)            □   A6010 Defamation (slander/libel)

  e         Ui
                          Fraud (16)             □ A6013 Fraud (no contract)                                                         1,2,3
  tr        c
   n        o

  g s                                                                                                                                1,2,3
  e  •$                                          □ A6017 Legal Malpractice
  0)             Professional Negligence (25)
  Q-        re
                                                 □ A6050 Other Professional Malpractice (not medical or legal)                       1,2,3
  c         E
  o         re
  z a
                          Other (35)             □   A6025 Other Non-Personal Injury/Property Damage tort                            1.2,3


       c          Wrongful Termination (36)      0   A6037 Wrongful Termination                                                      1,2,(2>
       a>
       E
       >.
       o                                         □ A6024 Other Employment Complaint Case                                             1,2.3
       a.          Other Employment (15)
       E                                         □ A6109 Labor Commissioner Appeals                                                  10
   UJ


                                                 □ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful          2,5
                                                             eviction)
                 Breach of Contract/ Warranty                                                                                        2,5
                             (06)                □ A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                                                                                                                     1.2,5
                       (not insurance)           □ A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                     1.2,5
                                                 □   A6028 Other Breach of Contract/Warranty(not fraud or negligence)

       u                                         □   A6002 Collections Case-Seller Plaintiff                                         5, 6,11
       re
                       Collections (09)
                                                 □   A6012 Other Promissory Note/Collections Case                                    5,11
       o
       u
                                                 □   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                5, 6,11
                                                             Purchased on or after January 1.20141

                   Insurance Coverage (18)       □   A6015 Insurance Coverage (not complex)                                          1,2, 5,8


                                                 □   A6009 Contractual Fraud                                                         1,2, 3,5

                     Other Contract (37)         □   A6031   Tortious Interference                                                   1,2, 3,5

                                                 □ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)               1,2, 3, 8,9


                   Eminent Domain/Inverse
                                                 □   A7300 Eminent Domain/Condemnation               Number of parcels.              2,6
                      Condemnation (14)

       u
                    Wrongful Eviction (33)       □ A6023 Wrongful Eviction Case                                                      2.6
       Q.
       O
       Q.

       re                                        □ A6CI18 Mortgage Foreclosure                                                       2,6
       a>
       cn
                   Other Real Property (26)      □   A6032 Quiet Title                                                               2,6

                                                 □ A6060 Other Real Property (not eminent domain, landlord/tenant , foreclosure)     2,6

                 Unlawful Detainer-Commercial
                                                 □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)               6.11
       a>
                              (31)
       re        Unlawful Detainer-Residential
       a>                                        □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)              6,11
       Q
       3              Unlawful Detainer-
                                                 □   A6020FUnlawful Detainer-Post-Forectosure                                        2, 6,11
       ■?
        re
                     Post-Foreclosure (34)

                 Unlawful Detainer-Drugs (38)    □   A6022 Unlawful Detainer-Dmgs                                                    2, 6,11




                                                 CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                     AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
             Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 7 of 63 Page ID #:21

                                                                                                   CASE NUMBER
SHORT TITLE. WIELE VS DELAWARE NORTH INC ETAL.



                                A                                                           B                                  C Applicable
                     Civil Case Cover Sheet                                           Type of AcUon                      Reasons - See Step 3
                                                                                                                                   Above
                          Category No.                                               (Check only one)

                       Asset Forfeiture (05)        □   A6108 Asset Forfeiture Case                                      2. 3,6


                    Petition re Arbitration (11)    □ A6115 Petition to Compet/ConfirmA/acateArbitration                 2,5
       o

       >
       o
                                                    □   A6151 Writ • Administrative Mandamus                             2,8
       m
                       Writ of Mandate (02)         □   A$152 Writ - Mandamus on Limited Court Case Matter               2
       o
    ■a
        3                                           □   A6153 Writ • Other Limited Court Case Review                     2



                    Other Judicial Review (39)      □   A6150   Other Writ/Judicial Review                               2.8


                  Antitrusl/Trade Regulation (03)   □   A6003 Antitrust/Trade Regulation                                 1,2,8
        o

        (0
        o>           Construction Defect (10)       □   A6007 Construction Defect                                        1,2,3

        K           Claims Involving Mass Tort                                                                           1,2,8
        o                                           □ A6006 Claims Involving Mass Tort
        a.                     (-lO)
        E
        o
    u                Securities Litigation (28)     □   A6D35 Securities Litigation Case                                 1,2,8
        >,

        ro
                             Toxic Tort
        o
                                                    □   A6036 Toxic Tort/Environmental                                   1,2, 3.8
        lA
                        Environmental (30)
        >
        o          Insurance Coverage Claims                                                                             1,2, 5.8
    Q.                                              □   A6014 Insurance Coverage/Subrogation (complex case only)
                     from Complex Case (41)

                                                    □ A6141 Sister State Judgment                                        2, 5.11

                                                    □ A6160 Abstract of Judgment                                         2,6
  oj         a>
  E          E                                      □ A6107 Confession of Judgment (non-domestic relations)              2,9
                           Enforcement
  0)         —
             O)
  a ■»                   of Judgment (20)           □ A6140 Administrative Agency Award (not unpaid taxes)               2,8
  £
  c          »-
  lli        o                                      □ A$114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8

                                                    □ A6112 Other Enforcement of Judgment Case                           2, 8,9


                             RICO (27)              □   A6033 Racketeering (RICO) Case                                   1,2,8
             VI

  s
  o          a                                      □   A6030 Declaratory Relief Only                                    1,2.8
  =
  «          i-
             E                                                                                                           2,8
  =          o           Other Complaints           □   A6040 Injunctive Relief Only (not domestic/harassmeni)
  0)
             u
  u
  U)         =
                    (Not Specified Above) (42)      □   A6011 Other Commercial Complaint Case (non-lort/non-complex)     1,2,8
  is         o
                                                    □ A6000 Other Civil Complaint (non-tort/non-complex)                 1,2,8


                      Partnership Corporation                                                                            2,8
                                                    □   A6113 Partnership and Corporate Governance Case
                         Governance (21)

                                                    □ A6121 Civil Harassment With Damages                                2, 3,9
  (/>

                                                    □ A6123 Workplace Harassment With Damages                            2, 3,9
  9          o
  V
                                                    □   A6124 Elder/Dependent Adult Abuse Case With Damages              2, 3,9
  ra         o
                        Other Petitions (Not
  S o-                                              □   A6190 Election Contest
  o          =         Specified Above) (43)                                                                             2
  <n         >

  S          O                                      □ A6110 PotitionforChangeof Name/Change of Gender                    2,7
                                                    □   A6170 Petition for Relief from Late Claim Law                    2, 3,8
                                                    □   A6100 Other Civil Petition                                       2,9




                                                    CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev, 12/18
                                                        AND STATEMENT OF LOCATION                                        Page 3 of 4
 For Mandatory Use
           Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 8 of 63 Page ID #:22

                                                                                        CASE NUMBER
 SHORT TITLE; VVIELE VS DELAWARE NORTH INC ETAL.




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).
                                                                    ADDRESS:
                                                                                             1150 S, OLIVE ST.
   REASON:
                                                                                         LOS ANGELES, CA 90015
      1.     2. 1- 3. 14.    5.   6.   7. . 8.   9.010.. 11.



   CITY:                                    STATE:     ZIP CODE:



   LOS ANGELES                             CA         90015


                                                                                             CENTRAL
Step 5; Certification of Assignment: l certify that this case is properly filed in the                                             District of

            the Superior Court of California, County of Los Angeles[Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




       . 06/16/2021
  Dated:
                                                                                    (SIGNATUREOFATTORNEY/FILINGPARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1.    Original Complaint or Petition.
       2.    If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3.    Civil Case Cover Sheet, Judicial Council form CM-010.

       4.    Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
             02/16).
       5.    Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments,
       6.    A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
             minor under 18 years of age will be required by Court in order to issue a summons.
       7.    Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
             must be served along with the summons and complaint, or other initiating pleading in the case.




                                           CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
   LASC CIV 109 Rev. 12/18
                                                 AND STATEMENT OF LOCATION                                                 Page 4 of 4
   For Mandatory Use
                  Case
Elecifonically FILED         2:21-cv-07271-SB-AS
                     ly Superior                                        Document
                                 Court of California, County of Los Angeles on 06(18/2021 1-1 PMFiled
                                                                                          04:45 Sheiri R.09/10/21          Page 9ofofCourt,
                                                                                                         Carter, Executive Offioer/ClerV 63by C,Page    ID #:23
                                                                                                                                                 Monroe,D9puty Clerk
                                                                                       21SXOV22951

                                      Assigned for all purposes to; Stanley Uosk Courtliouse, Judicial Officer: Elaine Lu




                    Kvle S Wide, Esq.(SBN 297085)
               1    LAW OFFICE OF KYLE S. WIELE
                    650 Foothill Boulevard, Suite B2
              ~)
                    La Canada, CA91011GWi
                    Telephone: (626) 817-2360
              3     Facsimile:           (626) 507-3310
              4
                     Attorney for Plaintifl',
                     GREGG CASEY WIELE
              5


              6                              SUPERIOR COURT OF THE STATE OF CALIFORNIA

               7                       FOR THE COUNTY OF LOS ANGELES,CENTRAL DIS I RIC I'

              8
                                                                                              Case No:          21 STCV22951
              9      GREGG CASEY WIELE, as an individual,

             10                           Plaintiff,                                          COMPLAINT FOR DAMAGES FOR:

             11                 vs.                                                           1. DISCRIMINATION IN

                     DELAWARE NORTH,INC.; PATINA                                                   VIOLATION OF GOV’T CODE
             12                                                                                    SS1294Q ETSEO.:
                     RESTAURANT GROUP,a California Limited
             13
                     Liability Corporation; and DOES 1-50,
                                                                                              2. RETALIATION IN VIOLATION
                     inclusive
                                                                                                   OF CALIFORNIA FEHA GOVT
             14                           Defendants,                                              CODE § 12900 ETSEQ.;
             15                                                                               3. FAILURE TO PREVENT AND
                                                                                                 REMEDY UNLAWFUL
             16                                                                                  DISCRIMINATION AND
                                                                                                 RETALIATIONIN
                                                                                                   VIOLATION OF GOV’T CODE
             17
                                                                                                   §12940(k);
             18                                                                               4. RETALIATION IN VIOLATION
                                                                                                   OF CALIFORNIA LABOR CODE
             19
                                                                                                   §§ 98.6-1102.5 ET SEQ.;
             20                                                                               5. FOR DECLARATORY
                                                                                                   JUDGEMNT;
             21


             22                                                                               6.   UNFAIR COMPETITION (BUS.&
                                                                                                   PROF.CODE § 17200 ET SEQ.);
             23
                                                                                              7. WRONGFUL TERMINATION
             24                                                                                    IN VIOLATION OF PUBLIC
                                                                                                   POLICY
             25
                                                                                              8. FAILURE TO PAY WAGES(

                                                                                 COMPLAINT


                                                                                        -1-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 10 of 63 Page ID #:24




                                               CAL. LABOR CODE §§ 201,
                                               1194)

2                                            9. DEFAMATION PER SE; and

3                                            10. SLANDER PERSE.


4
                                             II. PRIVATE ATTORNEY GENERAL
5                                              ACT(CAL. LABOR CODE § 2699,
                                               ET SEQ);
6


7
                                       DEMAND OVER $25,000
                                       JURY TRIAL DEMANDED
8


9


10




12


13


14


15


16


17


18


19


20


21


22


23


24


25



                                   COMPLAINT


                                       -2-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 11 of 63 Page ID #:25




            COMES NOW PE.AINTIFF, GREGG CASEY WIELE, by and through his attorneys
1


2
     of record. The Law Office of Kyle S. Wide, as and for his Complaint in this action against

3    Delaware North, Inc., Patina Restaurant Group (Delaware North/ PRG and the “Company”), and

4    Docs i-50 inclusive (the “Doc Defendant”), (Delaware North / PRG and Doe Defendants,

5    collectively (“Defendants”)) hereby alleges as follows:

6                                                JURISDICTION


7
            1. This court is the proper court, and this action is properly filed in Los Angeles County,
8
     as a result of Defendant’s obligations and liabilities which arise there in; because Defendants
9
     maintain offices and transact business within Los Angeles County; and because the work and
10
     hann that is subject of this action was performed and executed in Los Angeles County.
II


12
                                              THE PARTIES
13

            2.      Plaintiff, GREGG CASEY WIELE,is and was at all times relevant hereto was a
14


15   resident of the County of Los Angeles, State of California.

16          3.      Plaintiff is informed and believes, and based thereupon alleges, that at all times

17   relevant hereto, Defendants, were, and are, an incorporated business entities doing business in

18   the County of Los Angeles, State of California.
19          4.      Plaintiff is informed and believes, and based thereupon alleges that at all times
20
     relevant hereto. Defendants, were a Limited Liability Company doing business and operating
21
     within the County of Los Angeles, State of California.
22
            5.      At all times relevant herein. Defendants and Does 1-50 were Plaintiffs
23
     employers,joint employers, and/or special employers within the meaning of Government Code
24

     §§ 12926, subdivision (d), 12940, subdivisions (a),(h),(1),(h)(3)(A), and (i), and 12950, and
25



                                                COMPLAINT


                                                     -3-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 12 of 63 Page ID #:26




1
     regularly employ five (5)or more persons and therefore are subject to the jurisdiction of this
     court.
2


3
              6.     At all times relevant herein, Defendants and Docs 1 -50 were Plaintiff s

4    employers,joint employers, and/or special employers within the meaning of the California Labor
5    Code and Industrial Welfare Commission Order No. 4-2001 and are each any “employer or

6    another person acting on behalf of an employer” as such term is used in Labor Code § 558, and
7
     liable to Plaintiff on that basis.

8
              7.     The true names and capacities, whether individual, corporate, associate, or
9
     otherwise, of Defendants named herein as Does 1-50, inclusive, arc unknown to Plaintiff at this
10
     time and therefore said Defendants are sued by such fictitious names. Plaintiff will seek leave to
11
     amend this complaint to insert the true names and capacities of said Defendants upon the same
12

     becoming known to Plaintiff. Plaintiff is informed and believes, and based thereupon alleges,
13

     that each of the fictitiously named Defendants is responsible for the wrongful acts alleged herein
14


15
     and are therefore liable to Plaintiff as alleged hereinafter.

16            8.     Plaintiff is informed and believes, and based thereupon alleges, that at all times

17   relevant hereto. Defendants, and each of them, were the agents, employees, managing agents.

18   supervisors, coconspirators, parent corporation,joint employers, alter egos, successors, and/or
19
     joint-ventures of the other Defendants, and each of them, and in doing the things alleged herein.
20
     were acting at least in part within the course and scope of said agency, employment, conspiracy,
21
     joint employer, alter ego status, successor status, and/or joint venture and with the permission
22
     and consent of each of the other Defendants.
23
              9.     Plaintiff is informed and believes, and based thereupon, alleges that Defendants,
24
     and each of them, including those Defendants named as Does 1-50, acted in concert with ne
25



                                                  COMPLAINT


                                                       -4-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 13 of 63 Page ID #:27




     another to commit the wrongful acts alleged herein, and aided, abetted, incited, compclcd and/or

2
     coerced one another in the wrongful acts alleged herein, and/or attempted to do so, including

3    pursuant to Government Code § 12940{i). Plaintiff is further informed and believes, and based

4    thereupon, alleges that Defendants, and each of them, including those Defendants named as Does
5    I -50, and each of them,formed and executed a conspiracy or common plan pursuant to which

6    they would commit the unlawful acts alleged herein, with all such acts alleged herein done as
7
     part of and pursuant to said conspiracy, intended to cause, and actually causing Plaintiff harm.
8
             10.    Whenever and wherever reference is made in this compliant to any act or failure
9
     to act by Defendants or co- Defendants, such allegation and reference shall also be deemed to
10
     mean the acts and/or failures to act by each Defendant acting individually,jointly, and severally.
11
             11.    Plaintiff has filed complaints of discrimination, retaliation, failure to prevent
12
     discrimination and/or retaliation, and wrongful termination under Government Code §§ 12940, et
13


14
     scq.. the California Far Employment and Housing Act(“FEHA”)with the California Department

15   of Fair Employment and Housing(“DFEH")and has satisfied Plaintiffs administrative

16   prerequisites with respect to these and ail related filings.

17


18


19   \\\\

20
     \\\\

21


22
     \\\\
23
     \\\\
24


25



                                                 COMPLAINT


                                                       -5-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 14 of 63 Page ID #:28




                     ALTER ECO. AGENCY.SUCCESSOR. AND JOINT EMPLOYER
 1

            12.          Plaintiff is informed and believes, and based thereon, alleges, that there exist
2


3    such a unity of interest and ownership between Defendants and Docs 1 -50 that the individuality

4    of defendants has ceased to exist.

5           13.     Plaintiff is informed and believes, and based thereon alleges, that despite the

6
     formation of purported corporate existence, Defendants and Docs 1-50 arc in reality one and the
7
     same, including, but not limited to because:

                    a.       Employer arc completely dominated and controlled by one another and
9
     Docs 1-50, who personally committed the frauds and violated the laws as set forth in this
10
     complaint, and who have hidden and currently continue to hide behind Defendants to perpetuate
11
     frauds, circumvent statutes, or accomplish some other wrongful or inequitable purpose.
12
                    b.       Defendants and Does 1-50 derive actual and significant monetary beneits
13


14
     by and through one another’s unlawful conduct, and by using one another as the funding source

15   of their own personal expenditures.

16                  c.       Defendants and Does 1-50, while actually one and the same, were

17   segregated to appear as though separate and distinct for purposes of perpetrating a fraud.

18   circumventing a statute, or accomplishing some other wrongful or inequitable purpose.

19                  d.       Defendants do not comply with all requisite corporate formalities to
20
     maintain a legal and separate corporate existence.
21
                    e.       The business affairs of Defendants and Docs 1-50 are, and at all relevant
22
     times were, so tangled and intermingled that the same cannot be reasonably segregated, and the
23
     same are in inextricable confusion. Defendants are, and at all limes relevant hereto were, used by
24
     one another and Does 1-50 as a mere shell and conduit for the conduit of certain Defendant’s
25



                                                 COMPLAINT
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 15 of 63 Page ID #:29




     affairs, and arc, and were, the alter ego of one another and Does 1-50, The recognition of
 1


2
     separate existence of Defendants would not promote justice, in that it would permit Defendants

3    to insulate themselves from liability to Plaintiff for violations of the Government Code and other

4    Statutory violations. The corporate existence of Defendants and Does 1-50 should be disregarded
5    in equity and for the ends ofjustice; any such disregard is necessary to avoid fraud and injustice
6    to Plaintiff herein.

7
             14.     Aecordingly, Defendants constitute the alter ego of one another and Docs 1-50,
8
     and the fiction of their separate existence must be disregarded.
9
             15.     As a result of the aforementioned facts, PlaintilT is informed and believes, and
10
     based thereon alleges that Defendants and Does 1-50 are Plaintiff s joint employers by virtue of
11

     joint enterprise and that Plaintiff was an employee of Employers and Does 1-50. Plaintiff
12

     performed services for each and every one of Defendants, and to the mutual benefit of all
13

     Defendants, and all Defendants shared control of Plaintiff as an employee, either directly or
14


15   indirectly, and the manner in which Defendant’s business was and is conducted.

16           16.     Alternatively, Plaintiff is informed and believes and, based thereupon alleges, that

17   as and between Does 1-50, Defendants, or any of them,(1) there is an express or implied

18   agreement of assumption pursuant to which Defendants and/or Does 1-50 agreed to be liable for
19   the debts of the other Defendants,(2) the transaction between Defendants and/or Does 1-50
20
     amounts to a consolidation or merger of the two corporations,(3) Defendants and/or Does 1 -50
21
     are a mere continuation of the other Defendants, or(4)the transfer of assets to Defendants and/or
22
     Does 1-50 is for the fraudulent purpose of escaping liability for Defendant’s debts. Accordingly,
23
     Defendants and/or Does 1-50 are the successors of one or more of the other Defendants and are
24
     liable on that basis.
25



                                                 COMPLAINT


                                                      -7-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 16 of 63 Page ID #:30




                                          FACTUAL ALLEGATIONS
 1


2
              17.   In, or around, 1999, Defendants hired Plaintiff in the capacity of flill-timc

3    delivery driver, non-exempt employee status.

4             18.   Over the ensuing nearly 22 years, Plaintiff worked for Defendants and received

5    promotions of Chef Dc Cuisine, Executive Chef of the San Francisco Opera House and War
6
     Memorial, Regional Executive Chef of Patina Orange County, Corporate Executive Chef,
7
     Culinary Director, and most recently. Vice President of Culinary Operations.
8
              19.   Between the period of June 2019 and June 2020, Plaintiff was paid an annual
9
     salary of $250,000.00 in addition to applicable bonuses, worth up to 1/3 of the salary amount.
10
              20.   At the lime of PlaintifTs termination. Plaintiff was 41 years old.

              21.   Through the period of2017-2020 Plaintiff did not have a fixed work schedule
12

     and regularly worked in excess of 50 hours per week, up to 7 days per week.
13
              22.   Throughout PlaintilTs employment. Plaintiff was not permitted to, nor advised of
14


15   Plaintiffs right to take statutory 10-minute rest breaks for every four hours worked, or

16   substantial portion thereof.

17            23.   Throughout his employment with Defendant, Plaintiff maintained an impeccable

18   personal record void of disciplinary action nor negative remarks.

19            24.   In or around 2018 Plaintiff was violently assaulted by Morell Marean, former
20
     Vice President of Defendants. This same day this incident was reported by Plaintiff to Joachim
21
     Splichal, Owner of Defendants.
22
              25.   On, or around, December 19, 2018 plaintiff informed Lou Piuggi of the prior days
23
     assault. At this lime the plaintiff was suggested to report the incident to Tom Barney or Sue
24
     Scott.
25



                                                COMPLAINT


                                                      -8-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 17 of 63 Page ID #:31




            26.     On, or around, December 20, 2018 plaintiff requested a confidential meeting via
1


2
     E-mail with Tom Barney. Upon further discussion plaintiff was informed this issue would be
     looked into.
3


4           27.     Over the nine months following December 2018, despite reporting incidents of

5    harassment and as.sault to defendants. Plaintiff continued to suffer a continued patter of

6    harassment and assault at the hands of Mr. Marean.

7           28.     In, or around, April 2020 plaintiff followed up with defendant’s director of human
8
     resources, Cesar de la Cruz, at which time plaintiff was informed no action had been taken on his
9
     prior complaints or the reported assault.
10
            29,     Defendant’s maintain an Employee Handbook which contains all progressive

     disciplinary procedures and process for reporting complaints of harassment and assault.
12
            30.     From the time of Plaintiffs reporting of an assault, he faced a consistent pattern
13


14
     of being targeted and harassed by those on the executive team.

15
            31.     Despite years of prior precedent, and contrary to defendants own policy and

16   procedures, on or around February 25, 2019 plaintiff was required to submit a self-performance

17   evaluation and bonus justification to defendants. With no ensuing explanation or justification,
18   again despite prior years of precedents, plaintiff was denied the full entitled bonus of this year.
19          32.     In or around June 2019 plaintiff received bonus criteria from defendant’s Total
20
     Rewards department documenting the necessary performance criteria to obtain bonus for the
21
     year. These bonus goals were confirmed by then acting chief operating officer of Defendants.
22
     Julian Griffiths.
23
             33.    Despite the previously issued and signed bonus criteria for the fiscal year of 2019,
24
     on March 9, 2020 plaintiff was forwarded an amended bonus criteria with no further explanation
25



                                                 COMPLAINT


                                                      -9-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 18 of 63 Page ID #:32




     of changes or increases in bonus goals by Tom Barney, simply indicating that the plaintiff is not
1

     entitled to the earned bonus monies.
2


3
              34.   In, or around September 2019, plaintiff was requested by Chris Harter, Sue Scott,

4    and Tom Barney, to provide a written list of subsidiary shortcomings and highlights for the year.

5             35.   In response to this request, plaintiff provided a written list of past efficiencies and
6    shortcomings, highlighting the negative impacts on business performance.
7             36.   In response to the provided list of corporate shortcoming. Plaintiff experienced
8
     and increase of daily harassment and retaliation.
9
              37.   Throughout the early days of the COVID-19 pandemic. Plaintiff was required to
10
     engage in extensive duties and obligations well in excess of those under the pur\'iew of his given
II
     job title and written job descriptions.
12
              38.    Throughout the same time Defendant’s reduced the national workforce for the
13


14
     subsidiary from over 6000 employees to fewer than 40, including only 15 employees on the West

     Coast.
15


16            39.    As a result of the extreme reduction in staff. Plaintiff was forced to engage in

17   duties in excess of his exempt employment status in order to satisfy operational gaps in excess

18   workloads.

19            40.    Between the period of March 13, 2020 and March 27, 2020 defendants hosted
20
     twice daily “Touch Base” meetings seven days per week that the Plaintiff was required to attend.
21
              41.    From on or around March 13, 2020 through his termination, plaintiff worked a
22
     minimum of 12 hours per day seven days per week under the express orders of Sallie Reid that
23
     days off and sick time were not allowed to be utilized unless those utilizing the same were
24
     willing to accept a consequence of an employment furlough.
25



                                                 COMPLAINT


                                                      -10-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 19 of 63 Page ID #:33




            42.     On or around March 25,2020 defendants informed all hourly employees and a

2
     significant number of salaried employees they were being placed on Business Disruptive Leave.

3
            43.     Between March 30, 2020 and April 6, 2020 daily “Leadership Business Update

4    EastAVest Coast” meetings were organized by defendants and attended by Plaintiff. During these

5    meetings the Patina West Coast Operational team, including Plaintiff, were given explicit
6
     authority to use all active and .salaried chefs and managers at any needed locations, by Sallic
7
     Reid, and acquiesced to by Tom Barney, Chris Harter, and Bob Wilson. This directive and open
8
     availability of all active salaried employees was confirmed by Sallie Reid via June 18, 2020
9
     phone conference.
10
              44.   During these meetings Plaintiff was informed to “keep building sales by any
11
     means.

12
              45.   At the behest ofDefendant’s mandates issued by Sallie Reid, Tom Barney, Chris
13

     Harter, and Bob Wilson, Plaintiff was instrumental in establishing and growing the Patina Cares
14


15   program.


16            46.   Through the Patina Cares program weekly meals were prepared and provided to

17   thousands of hospital front line workers in addition to over 10,000 meals throughout seven (7)

18   local homeless shelters. Through this time daily updates of employee utilization and program
19   efforts were provided to Chris Harter and the rest ofDefendant’s executive team; as a result of
20
     Plaintiffs efTorts, he was recognized on the Dr, Drew Podcast with accompanying posts on Dr.
21
     Drew’s Instagram and Twitter feeds.
22
              47.   Throughout the time of the Patina Cares program. Plaintiff reported complaints of
23
     orthopedic pain as well as made requests for basic personal protective equipment(PPE)such as
24
     masks to defendants.
25



                                                COMPLAINT


                                                     -11-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 20 of 63 Page ID #:34




            48,     Despite numerous requests, PPE and medical treatment were denied, forcing
1


2
     Plaintiff to coordinate logistics, loading and unloading of thousands of meals, personally deliver

3    said meals to high risk Covid populations, while continuing to be reminded by Sallic Reid that

4    the utilization of sick time during a global pandemic was not allowed to be utilized.

5           49.     Throughout this time, deliveries were required to be made by Plaintiff utilizing
6    his personal vehicle.
7
            50.     When defendants were informed that staff planned on purchasing PPE with their
8
     own monies, Sallie Reid issued a directive that Plaintiff and remaining staff were not permitted
9
     to utilize such equipment.
10
            51.     After continued denial of basic PPE to ensure plaintiffs well-being at the behest
11
     of Sallie Reid, these concerns were reported to Joachim Splichael and Defendant’s executive
12
     team to no avail.
13

            52,     On, or around, April 13,2020 all West Coast Patina units were closed. All
14


15   remaining West Coast leadership team for Defendant’s, including Plaintiff, David Stork,

16   Christian Muniz, Summer Steams, Ari Chaet, Vista Murphy, and Megan Logan, were tasked

17   with creating restaurant rebuild plans.

18           53.    Between April 13,2020 and May 14, 2020 Plaintiff engaged in the design of
19
     restaurant rebuild plans while continuing to oversee the facilities at all previously shuttered
20
     locations.

21
             54.    Throughout this time, Plaintiff continued to report complaints of ongoing fatigue
22
     and back pain, however, was continually informed by Sallie Reid that sick time was not to be
23
     utilized.
24


25



                                                 COMPLAINT


                                                      -12-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 21 of 63 Page ID #:35




            55.       On May 15, 2020 Dcscanso Gardens re-opcncd with Defendants operating their
 1


2
     outdoor garden cafe.

3
            56.       Chris Harter eliminated the sole hourly cook at this location, charging Plaintiff

4    with yet more duties for physically reopening this location, in addition to the aforementioned
5    rebuild plans.

6           57.       On June 18, 2020 Plaintiff was informed by Bob Wilson and Sallic Reid that he
7
     was suspended from employment with Defendant’s pending investigation, while being assured
8
     he was not being accused of any wrong doing.
9
            58,       On June 25, 2020 Plaintiff was terminated by Tom Barney and Sallie Reid for a
10
     “violation of values.


            59.       On June 26, 2020 Plaintiff received a telephone call from Sallie Reid and Tom
12

     Barney indicating remorse for the actions and a desire “to do right by you.
13

            60.       On the same date, the two remaining male Vice Presidents of Operations,
14


15
     Christian Muniz and David Stork, both over 40 years of age, received identical notices of

16   termination.


17          61.       All positions were replaced by Defendants with younger, less experienced, female
18   counterparts.

19          62.       Upon receiving final pay. Defendant’s issued 240 hours of vacation pay at a
20
     unilaterally reduced rate, a rate different that that in which the benefits were accrued.
21
            63.       Within weeks of Plaintiffs termination, his wife, whom also was employed by
22
     Defendants, received a near identical investigation and termination.
23

24


25



                                                  COMPLAINT


                                                       -13-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 22 of 63 Page ID #:36




            64,      On September 11, 2020 Cherie Yuen, General Manager for Defendant’s,
1

     advanced the false narrative to the Chief Financial Officer of Bowers Museum, Thuy Nguyen,
2


3    that Plaintiff was engaging in the business of stealing clients.

4           65.      Defendants discriminated and retaliated against Plaintiff by wrongfully

5    terminating Plaintiff for engaging in protected activities; Plaintiff obtained a DFEH Right to Sue
6    on February 16, 2021, amended on June 16, 2021.
7           66.      Plaintiffs termination was substantially motivated by Plaintiffs age, sex, gender,
8
     sexual orientation, real or perceived, and/or engagement in protected activities. Defendant’s
9
     discriminatory animus is evidenced by the previously mentioned facts.
10
             67.     Defendants’ conduct described herein was undertaken, authorized, and/or ratified
11
     by Defendant’s officers, directors and/or managing agents, and those identified here in as Sallie
12
     Reid, Bob Wilson, Chris Harter, Tom Barney, and Joachiam Splichal, and Does 1-50, who were
13

     authorized and empowered to make decisions that reflect and/or create policy for Defendants.
14


15
     The aforementioned conduct of said managing agents and individuals was therefore undertaken

16   on behalf of Defendants who further had advanced knowledge of the actions and conduct of said

17   individuals whose actions and conduct were ratified, authorized, and approved by managing

18   agents whose precise identities are unknown to Plaintiff at this time and are therefore identified
19
     and designated herein as Does 1-50, inclusive.
20
             68.     As a result of Defendant’s actions. Plaintiff has suffered and will continue to
21
     suffer general and special damages, including severe and profound pain and emotional distress,
22
     anxiety, depression, headaches, tension, and other physical ailments, as well as medical
23
     expenses, expenses for psychological counseling and treatment, and past and future lost wages
24
     and benefits.
25



                                                 COMPLAINT


                                                      -14-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 23 of 63 Page ID #:37




            69.     As a result of the aforementioned, Plaintiff is entitled to past and future lost
 i


2
     wages, bonuses, commissions, benefits, and loss or diminution of earning capacity.

3
            70.     Plaintiff claims general damages for emotional and mental distress and

4    aggravation in sum excess of the jurisdictional minimum of this court.

5           71.     Because the acts taken toward plaintiff were carried out by officers, directors,
6
     and/or managing agents acting in a deliberate, cold, callous, cruel, and intentional manner, in
7
     conscious disregard of Plaintiffs rights and in order to injure and damage Plaintiff, Plaintiff
8
     requests that punitive damages be levied against Defendants and each of them, in sums in excess
9
     of the jurisdictional minimum of this court.
10
        FIRST CAUSE OF ACTION FOR DISCRIMINATION IN VIOLATION OF GOV’T
                  CODE SS12940 ET SEP.; AGAINST ALL DEFENDANTS


12
            72.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 67,
13
     inclusive, as though set forth in full herein.
14


15
            73.      At all times hereto, the FEHA was in full force and effect and was
16

     binding upon Defendants and each of them.
17
            74.      As such term is used under FEHA,“on the based enumerated in this part” means
18

     or refers to the discrimination on the bases of one or more of the protected characteristics under
19


20   FEHA.


21          75.     FEHA requires Defendants to regain from discriminating against an employee on

22   the basis of age, sex, gender, sexual orientation, real or perceived, and to prevent discrimination
23
     on the basis of age, sexual orientation, real or perceived, and engagement in protected activities
24
     from occurring.
25
            76.      Plaintiff was a member of multiple protected classes as a result of Plaintiffs age.

                                                 COMPLAINT


                                                      -15-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 24 of 63 Page ID #:38




     sex, gender, and sexual orientation, real or perceived.
 1


2
            77.     At all times relevant hereto. Plaintiff was performing competently in the position

3
     Plaintiff held with Defendants.


4           78.     Plaintiff suffered the adverse employment actions of unlawful discrimination.

5    failure to investigate, remedy, and/or prevent discrimination, failure to reinstate and/or return to
6    work, and termination, and was thereby harmed.
7                   Plaintiff is informed and believes that Plaintiff’s age, sexual orientation, real or
            79.


     perceived, and/or some combination of the protected characteristics under Government Code §
9
     12926(j) were motivating reasons and/or factors in the decisions to .subject Plaintiff to the
10
     aforementioned adverse employment actions.
11
            80.     Said conduct violates the FEHA,and such violations were a proximate cause in
12

     Plaintiffs damages as slated below.
13

            81.     The damage allegations of Paragraphs 69 through 71, inclusive, are herein
14


15   incorporated by reference.

16           82.    The foregoing conduct of Defendants individually, or by and through their

17   officers, directors and/or managing agents, was intended by the Defendant’s to cause injury to

18   Plaintiff or was despicable conduct carried on by the Defendants with a willful and conscious

19
     disregard of the rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in conscious
20
     disregard of Plaintiffs rights as such to constitute malice, oppression, or fraud under Civil Code
21
     §3294, thereby entitling plaintiff to punitive damages in an amount to punish or make an
22
     example of Defendants.
23
             83.    Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award
24

     of attorneys’ fees and costs, including expert fees pursuant to the FEHA.
25



                                                 COMPLAINT


                                                      -16-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 25 of 63 Page ID #:39




             SF.rOND CAUSE OF ACTION FOR RETALIATION IN VIOLATION OF
      CALIFORNIA FEHA GOVT CODE S 12900 ET SEP.: AGAINST ALL DEFENDANTS

2


3
            84.     Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 68,

4
     inclusive, as though set forth in hill herein.

5
            85. At all times hereto, the FEHA was in full force and effect and was binding upon

6    Defendants and each of them.

7
             86. These laws set forth in the preceding paragraph require Defendants to refrain from
8
     retaliating against an employee for engaging in protected activity.
9


10           87.     Plaintiff engaged in the protected activities of complaining about and protesting

11   Defendant’s discriminatory conduct towards Plaintiff based upon Plaintiff’s age, sex, gender, and

12   sexual orientation, real or perceived.

13
             88.     Plaintiff engaged in the protected activities of reporting harassment and whistle

14   blowing.

15
             89.     Plaintiff suffered the adverse employment actions of unlawftil discrimination,

16   failure to accommodate, failure to investigate, remedy, and/or prevent discrimination, failure to

17   reinstate and/or retium to work, and termination, and was harmed thereby.

18           90.     Plaintiff is informed and believes that Plaintiffs conduct of complaining about

19   and protesting about Defendants' discriminatory conduct, and/or some combination of these

20   factors, were motivating reasons and/or factors in the decisions to subject Plaintiff to the

21   aforementioned adverse employment actions.

22           91.     Defendants violated FEHA by retaliating against Plaintiff and terminating

23   Plaintiff for attempting to exercise Plaintiffs protected rights, as set forth hereinabove.

24


25



                                                  COMPLAINT


                                                      -17-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 26 of 63 Page ID #:40




1           92.     Plaintiff is informed and believes, and based thereon alleges, that the above acts

2    of retaliation committed by Defendants were done with the knowledge, consent, and/or
3    ratification of, or at the direction of, each other Defendant and their other Managers.

4           93.     The above said acts of defendants constitute violations of the FEHA and were a

5    proximate cause in the Plaintiff’s damages as stated below.
6           94.     The damage allegations of Paragraphs 69 through 71, inclusive, are herein
7    incorporated by referenee.

            95.     The foregoing conduct of Defendants individually, or by and through their
9    officers, directors and/or managing agents, was intended by the Defendants to cause injury to the
10   Plaintiff or was despicable conduct carried on by the Defendants with a willful and conscious
11   disregard of the rights of Plaintiff or subjected Plaintiff to cnic! and unjust hardship in conscious
12   disregard of Plaintiffs rights such as to constitute malice, oppression, or fraud under Civil Code
13   §3294, thereby entitling Plaintiff to punitive damages in an amount appropriate to punish or
14   make an example of Defendants.

15           96.    Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of

16   attorneys’ fees and costs, including expert fees pursuant to the FEHA
17
          THIRD CAUSE OF ACTION FOR FAILURE TO PREVENT AND REMEDY
18     UNLAWFUL DISCRIMINATION AND RETIALIATION IN VIOLATION OF GOV’T
                    CODE 812940tkl AGAINST ALL DEFENDANTS
19


20           97.    Plaintiff re-allcges and incorporates by reference Paragraphs 1 through 68,
21   inclusive, as though set forth in full herein.

22

             98.     At all times hereto, the FEHA, including in particular Government Code
23


24
     §12940(k), was in full force and effect and was binding upon Defendants. This subsection

25   imposes a duty on Defendants to take all reasonable steps necessary to prevent discrimination


                                                  COMPLAINT


                                                      -18-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 27 of 63 Page ID #:41




     and retaliation from occurring. As alleged above, Defendants violated this subsection and

2
     breached their duty by failing to take all reasonable steps necessary to prevent discrimination and

3    retaliation from occurring.

4
            99.     The above said acts of Defendants constitute violations of the FEHA and were a

5
     proximate cause in Plaintiffs damage as stated below.
6


7            100.   The damage allegations of Paragraphs 69 through 71, inclusive, arc herein

8    incorporated by reference.

9
             101.   The foregoing conduct of Defendants individually, or by and through their
10
     officers, directors and/or managing agents, was intended by the Defendants to cause injury to the
11
     Plaintiff or was despicable conduct carried on by the Defendants with a willful and conscious
12
     disregard of the rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in conscious
13
     disregard of Plaintiffs rights such as to constitute malice, oppression, or fraud under Civil Code
14
     §3294, thereby entitling Plaintiff to punitive damages in an amount appropriate to punish or
15
     make an example of Defendants.
16
             102.   Pursuant to Government Code §12965(b). Plaintiff requests a reasonable award of
17
     attorneys’ fees and costs, including expert fees pursuant to the FEHA
18
             FOURTH CAUSE OF ACTION FOR RETALIATION IN VIOLATION OF
19   CALIFORNIA LABOR CODE SS 98.6- 1102.5 ET SEP.; AGAINST ALL DEFENDANTS


20           103.   Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 68,

21   inclusive, as though set forth in full herein.
22           104.   Defendants are, and were, an employer as defined under California Labor Code
23
     §1102.5.
24
             105.    Plaintiff was an employee as defined under California Labor Code § 1102.5.
25



                                                  COMPLAINT


                                                      -19-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 28 of 63 Page ID #:42




            106.    Defendant's actions against Plaintiff, as alleged above, constitute unlawful
1


2
     retaliation in employment in violation of California Labor Code § 1102.5 because Defendant’s

3    terminated Plaintiffs employment on account of Plaintiffs disclosure of information to persons

4    with authority over him that Plaintiff had a reasonable cause to believe a violation of state or

5    federal law or a violation of noncompliance with a local, state, or federal rule or regulation,
6    and/or because Defendants believed that Plaintiff disclosed or may have disclosed such

7
     information to a government or law enforcement agency.
8
             107.   As a proximate result of defendant’s retaliatory action against Plaintiff, as alleged
9
     above. Plaintiff has been banned in that Plaintiff has suffered the loss of salary, benefits, and
10
     additional amounts of money Plaintiff would have received if Plaintiff had not been terminated
11
     from Defendant. As a result of such retaliation and consequent harm, Plaintiff has suffered such
12

     damages as indicated below and subject to proof.
13

             108.   The damage allegations of Paragraphs 69 through 71, inclusive, are herein
14


15   incorporated by reference.

16           109.   As a further proximate result of Defendants’ retaliatory actions against Plaintiff,

17   as alleged above. Plaintiff has been harmed in that Plaintiff has suffered the intangible loss of
18   such employment-related opportunities. As a result of such retaliation and consequent harm.
19
     Plaintiff has suffered such damages in an amount according to proof.
20
             110.   As a further proximate result of Defendants’ retaliatory actions against Plaintiff,
21
     as alleged above. Plaintiff has and continues to incur attorney’s fees and costs to enforce his
22
     rights, which Plaintiff will seek to recover pursuant to California Code of Civil Procedure(CC)
23
     §1021.5.
24


25       FIFTH CAUSE OF ACTION FOR DECLARATORY JUDGEMNT AGAINST ALL
                                               DEFENDANTS


                                                 COMPLAINT


                                                      -20-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 29 of 63 Page ID #:43




1              111.   Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 111,
2                 inclusive, as fully set forth in full herein.

3              112.   Government Code §12920 sets forth the public policy of the State of California as
4    follows;

                      It is hereby declared as the public policy of this state that it is necessary to
5
                      protect and safeguard the right and opportunity of all persons to seek,
                      obtain, and hold employment without discrimination or abridgment on
6
                      account of race, religious creed, color, national origin, ancestry, physical
7                     disability, mental disability, medical condition, genetic information,
                      marital status, sex, gender, gender identity, gender expression, age, or
8                     sexual orientation.
                       It is recognized that the practice of denying employment opportunity and
9                     discriminating in the terms of employment for these reasons foments
                      domestic strife and unrest, deprives the state of the fullest utilization of its
10                    capacities for development and advancement, and substantially and
                      adversely affects the interests of employees, employers, and the public in
11
                      general.
12
                      Further, the practice of discrimination because of race, color, religion, sex,
                      gender, gender identity, gender expression, sexual orientation, marital
13                    status, national origin, ancestry, familial status, source of income,
                      disability, or genetic information in housing accommodations is declared
14                    to be against public policy.
                      It is the purpose of this part to provide effective remedies that will
15                    eliminate these discriminatory practices. This part shall be deemed an
                      exercise of the police power of the state for the protection of the welfare,
16                    health, and peace of the people of this state.

17             113.   Government Code §12920.5 embodies the intent of the California Legislature and

18   states:

                      In order to eliminate discrimination, it is necessary to provide effective
19
                      remedies that will both prevent and deter unlawful employment practices
                      and redress the adverse effects of those practices on aggrieved persons. To
20
                      that end, this part shall be deemed an exercise of the Legislature’s
21
                      authority pursuant to Section 1 of Article XIV of the California
                      Constitution.

22
               114.   Moreover, Government code §12921, subdivision (a) says in pertinent part:
23


24                    The opportunity to seek, obtain, and hold employment without
                      discrimination because of race, religious creed, color, national origin,
25
                      ancestry, physical disability, mental disability, medical condition, genetic

                                                    COMPLAINT


                                                         -21-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 30 of 63 Page ID #:44




                    information, marital status, sex, gender, gender identity, gender
 1
                    expression, age, or sexual orientation is hereby recognized as and declared
                    to be a civil right
2


3
             115.   An actual controversy has arisen and now exists between Plaintiff and Defendants

4    concerning their respective rights and duties as it is believed that Defendants may allege that

5    they did not discriminate and retaliate against Plaintiff; that Plaintiff was not terminated as a
6    result of Plaintiffs age, sex, gender, sexual orientation, real or perceived, engagement in
7
     protected activities, and/or some combination of these protected characteristics. Plaintiff
8
     contends that Defendants did discriminate and retaliate against PlaintilT on the basis of Plaintiffs
9
     age, sex, gender, sexual orientation, real or perceived, engagement in protected activities, and/or
10
     some combination of these protected characteristics; and that Plaintiff was retaliated against and,

     ultimately wrongfully terminated as a result of Plaintiffs age,sex, gender, sexual orientation,
12

     real or perceived, engagement in protected activities, and/or some combination of these protected
13

     characteristics. Plaintiff is informed and believes, and on that basis alleges, that Defendants shall
14


15   dispute Plaintiffs contentions.

16           116.   Pursuant to Code of Civil Procedure §1060, Plaintiff seeks a judicial

17   determination of Plaintiffs rights and duties, and a declaration that Plaintiff s age, sex, gender.
18   sexual orientation, real or perceived, engagement in protected activities, and/or some

19
     combination of these protected characteristics was a substantial motivating factor in the decision
20
     to subject Plaintiff to the aforementioned adverse employment actions.
21
             117.    A judicial declaration is necessary and appropriate at this time under the
22
     circumstances in order that Plaintiff, for Plaintiff and on behalf of employees in the State of
23
     California and in conformity with the public policy of the State, obtain a judicial declaration of
24


25



                                                 COMPLAINT


                                                      -22-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 31 of 63 Page ID #:45




     the wrongdoing of Defendants and to condemn such discriminatory employment policies or

2
     practices prospectively. Harris v. City ofSanta Monica (2013)56 Cal.4lh 203.

3
            118.    A judicial declaration is necessary and appropriate at this time such that

4    Defendants may also be aware of their obligations under the law to not engage in discriminatory

5    practices and to not violate the law in the future.
6            119.   Government Code §12965(b) provides that an aggrieved party, such as the
7
     Plaintiff herein, may be awarded reasonable attorneys’ fees and costs; “In civil actions brought
8
     under this section, the court, in its discretion, may award to the prevailing party, including the
9
     department, reasonable attorneys’ fees and costs, including expert witness fees.” Such fees and
10
     costs expended by an aggrieved party may be awarded for the purpose of redressing, preventing.
11
     or deterring discrimination.
12
      SIXTH CAUSE OF ACTION FOR UNFAIR COMPETITION (BUS.& PROF. CODE S
13                  17200 ET SEO.l AGAINST ALL DEFENDANTS

14
             120.   Plaintiff re-alleges and incorporates by reference each of the foregoing paragraphs
15
     as though set forth in full herein.
16
             121.   Defendants’ violations of8 Code of Regulations §11040, Industrial Welfare
17
     Commission Order No. 4-2001, Labor Code §§201-203, 226, 226.7, 510, 512, 1182.12, 1194,
18
     1 194.2. 1 197, 1198.5, 2699, and other applicable provisions, as alleged herein, including
19
     Defendants’ failure to provide meal and rest breaks. Defendants’ failure to pay compensation due
20
     in a timely manner upon termination or resignation, and Defendants’ failure to maintain
21
     complete and accurate payroll records for the Plaintiff, constitute unfair business practices in
22
     violation of Business & Professions Code §§17200, ct scq.
23
             122.    As a result of Defendants’ unfair business practices. Defendants have reaped
24
     unfair benefits and illegal profits at the expense ofPlaintiff and members of the public.
25
     Defendants should be made to disgorge their ill-gotten gains and restore such monies to Plaintiff

                                                 COMPLAINT


                                                      -23-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 32 of 63 Page ID #:46




 1           123.    Defendants’ unfair business practices entitle Plaintiff to seek prcliminaiy and

2    permanent injunctive relief, including but not limited to orders that the Defendants account for.
3    disgorge, and restore to the PlaintifT the overtime compensation and other monies and benefits
4    unlawfully withheld from Plaintiff.

5           SEVENTH CAUSE OF ACTION FOR WRONGFUL TERMINATION tN
               VIOLATION OF PUBLIC POLICY AGAINST ALL DEFENDANTS
6
             124.    Plaintiff re-allegcs and incorporates by reference Paragraphs 1 through 68,
 7
     inclusive as set forth in full herein.
8
             125.    At all relevant times mentioned in this complaint, the FEHA was in full force
9

     and effect and was binding on Defendants. This law requires Defendants to refrain, among
10

     other things, from discriminating against any employee on the basis of age, sexual

12   orientation, real or perceived, and from retaliating against any employee who engages in

13   protected activity.

14
             126.    At all times mentioned in this complaint, it was a fundamental policy of the State
15
      of California that Defendants cannot discriminate and/or retaliate against any employee on the
16
      basis of age, sexual orientation, real or perceived, and/or engagement in protected activity.
17
             127.    Plaintiff believes and thereon alleges that Plaintiffs age, sexual orientation, real
18
     or perceived, engagement in protected activity with respect to these protected classes, and/or
19
     some combination thereof, were factors in Defendants’ conduct as alleged hereinabove.
20
             128.    Such discrimination and retaliation, resulting in the wrongful termination of
21
     Plaintiffs employment on the basis of age, sexual orientation, real or perceived. Plaintiffs
22
     complaining of discrimination due to these protected classes. Plaintiffs engagement in protected
23
     activity, and/or some combination of these factors, were a proximate cause in Plaintiffs damages
24
     as stated below.
25



                                                 COMPLAINT


                                                      -24-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 33 of 63 Page ID #:47




1           129.    The above said acts of Defendants constitute violations of the Government Code

2    and the public policy of the State of California embodied therein as set forth above. Defendants
3    violated these laws by discriminating and retaliating against Plaintiff and terminating Plaintiffs
4    employment in retaliation for exercise of protected rights.
5           130.    At all times mentioned in this complaint, it was a fundamental policy of the State
6    of California that Defendants camiot discriminate and/or retaliate against any employee in

7    violation of FEHA,

            131.    Plaintiff is informed and believes, and based thereupon alleges, that Plaintiffs

9    status as a protected member of the class under FEHA was a proximate cause in Plaintiffs
10   damages as stated below.

11           132.   At all relevant times mentioned in this complaint, Labor Code §98.6 was in full

12   force and effect and was binding upon Defendants and each of them. This law prohibits
13   retaliation against employees who complain about unpaid wages and/or attempt to exercise the
14   rights under the Labor Code. Labor Code §98.6 reflects the State's broad public policy interest in
15   protecting the rights of individual employees and job applicants who could not otherwise afford
16   to protect themselves from violations of the Labor Code.
17           133.   Plaintiff is informed and believes, and based thereupon alleges, that Plaintiffs

18   engagement in protected activities under Labor Code §98.6 was a proximate cause in Plaintiffs
19   damages as stated below.
20           134.   The damage allegations of Paragraphs 69 through 71, inclusive, are herein
21   incorporated by reference

22           135.   The foregoing conduct of Defendants individually, or by and through their
23   officers, directors and/or managing agents, was intended by the Defendants to cause injury to the
24   Plaintiff or was despicable conduct carried on by the Defendants with a willful and conscious
25   disregard of the rights of Plaintiff or subjected Plaintiff to cruel and unjust hardship in conscious

                                                 COMPLAINT


                                                      -25-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 34 of 63 Page ID #:48




 1   disregard of Plaintiffs rights such as to constitute malice, oppression, or fraud under Civil Code
2    §3294, thereby entitling Plaintiff to punitive damages in an amount appropriate to punish or
3    make an example of Defendants.

4      EIGHTH CAUSE OF ACTION FOR FAILURE TO PAY WAGES( CAL. LABOR
                 CODE SS 201.11941 AGAINST ALL DEFENDANTS
5
            136.    Plaintiff re-alleges and incorporates by reference each of the forgoing
6
     paragraphs as though set forth in full herein.
7


8           137.    At all relevant times, Defendants failed and refused to pay Plaintiff wages earned

9    and required by 8 Code of Regulations §11040, as set forth hereinabove.

10          138.    Plaintiff has been deprived of Plaintiffs rightfully earned compensation as a

11   direct and proximate result of Defendants’ failure and refusal to pay said compensation. Plaintiff

12   is entitled to recover such amounts, plus interest thereon, attorneys’ fees and costs.

13           139.   Defendant’s denied Plaintiff proper pay for duties engaged in excess of Executive

14   Work Exemption.

15           140.   Labor Code §558(a) provides that any person acting on behalf of an employer

16   who violates, or causes to be violated, any statute or provision regulating hours and days of work

17   in any order of the Industrial Welfare Commission pay a civil penalty in the amount of$50.00

18   for each underpaid employee for each pay period in which the employee was underpaid in

19   addition to an amount sufficient to recover underpaid wages. Also, Labor Code §558(a) for each

20   subsequent violation, the person acting on behalf of an employer is liable in the amount of

21   $100.00 for each underpaid employee for each pay period for which the employee was underpaid

22   in addition to an amount sufficient to recover the underpaid wages.

23
            NINTH CAUSE OF ACTION FOR DEFAMATION PER SE AGAINST ALL
24                                DEFENDANTS


25



                                                COMPLAINT


                                                      -26-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 35 of 63 Page ID #:49




 1           141.   Plaintiff repeats, realleges, adopts, and ineorporates herein caeh and every
2    allegation eontained in each of the preceding paragraphs as though fully set forth herein. Plaintiff
3    is informed and believes Defendants, and each of them, by the herein-described acts, conspired

4    to, and in fact, did negligently, recklessly, and intentionally cause external statements of
5    defamation, of and concerning Plaintiff, to third persons and to the community. These false and
6    defamatory statements included express and implied statements that portrayed Plaintiff in a
7    negative light and with questionable moral standards, questioning his ethical and legal
8    obligations.

9            142.   Plaintiff is informed, believes, and fears that these false aiid defamatory per se

10   statements will continue to be made by Defendants, and each of them, and will be foreseeably
11   recirculated by their recipients, all to the ongoing harm and injury to Plaintiffs business,
12   professional, and personal reputations. Plaintiff also seeks redress in this action for all
13   foreseeable statements, including his own compelled self-publication of these defamatory
14   statements.


15           143.   The defamatory meaning of all of the above-described false and defamatory
16   statements, and their reference to Plaintiff, were understood by these above-referenced third

17   person recipients and other members of the community who are known to Defendants, and each
18   of them, but unknown to Plaintiff at this time.

19           144.    None of Defendants’ defamatory statements against Plaintiff referenced above are
20   true.


21           145.    The above defamatory statements were understood as assertions of fact, and not

22   as opinion. Plaintiff is informed and believes this defamation will continue to be negligently,
23   recklessly, and intentionally published and foreseeably republished by Defendants, and each of
24   them, and foreseeably republished by recipients of Defendants’ statements, thereby causing

25   additional injury and damages for which Plaintiff seeks redress by this action.

                                                 COMPLAINT


                                                       -27-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 36 of 63 Page ID #:50




               146.   Each of tlicsc false defamatory per se statements (as set forth above) were
2    ne   gligently, recklessly, and intentionally published in a manner equaling malice and abuse of any
3    alleged conditional privilege (which Plaintiff denies existed), since the statements, and each of
4    them, were made with hatred, ill will, and an intent to vex, harass, annoy, and injure Plaintiff in
5    order to justify the illegal and cruel actions of Defendants, and each of them, to cause further
6    damage to Plaintiffs professional and personal reputation, and to cause him to be turned down
7    and/or fired from future employment, especially Los Angeles, California.
               147.   Each of these statements by Defendants, and each of them, were made with
9    knowledge that no investigation supported the unsubstantiated and obviously false statements.
10   The Defendants published these statements knowing them to be false and unsubstantiated by any
11   reasonable investigation. These acts of publication were known by Defendants, and each of
12   them, to be negligent to such a degree as to be reckless. In fact, not only did Defendants, and
13   each of them, have no reasonable basis to believe these statements, but they also had no belief in
14   the truth of these statements, and in fact knew the statements to be false. Defendants, and each of

15   them, excessively, negligently and recklessly published these statements to individuals with no
16   need to know, and who made no inquiry, and who had a mere general or idle curiosity of this
17   information.

18             148.   The above complained-of statements by Defendants, and each of them, were

19   made with hatred and ill will towards Plaintiff and the design and intent to injure Plaintiff,

20   Plaintiffs good name, his reputation, employment, and employability. Defendants, and each of
21   them, published these statements, not with an intent to protect any interest intended to be

22   protected by any privilege but with negligence, recklessness, and/or an intent to injure Plaintiff
23   and destroy his reputation. Therefore, no privilege existed to protect any of the Defendants from
24   liability for any of these aforementioned statements.

25



                                                  COMPLAINT


                                                       -28-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 37 of 63 Page ID #:51




 1           149.   As a proximate result of the publication and republication of these defamatory
2    statements by Defendants, and each of them, Plaintiff has suffered injury to his personal,
3    business, and professional reputation including suffering embarrassment, humiliation, severe
4    emotional distress, shunning, anguish,fear, loss of employment, and employability, and
5    significant economic loss in the form of lost wages and future earnings, all to Plaintiffs
6    economic, emotional, and general damage in an amount according to proof.

7            150.   Defendants, and each ofthem, committed the acts alleged herein recklessly,

     maliciously, fraudulently, and oppressively, with the wrongful intention of injuring Plaintiff, for
9    an improper and evil motive amounting to malice (as described above), and which abused and/or
10   prevented the existence of any conditional privilege, which in fact did not exist, and with a
11   reckless and conscious disregard of Plaintiff s rights. All actions of Defendants, and each of
12   them, their agents and employees, herein alleged were known,ratified and approved by the
13   Defendants, and each of them. Plaintiff thus is entitled to recover punitive and exemplary

14   damages from Defendants, and each of them, for these wanton, obnoxious, and despicable acts in
15   an amount based on the wealth and ability to pay according to proof at time of trial.

16           151.   Defendant’s defamatory statements were a substantial factor in causing Plaintiff

17   harm.


18           152.   Plaintiff has been damaged in an amount in excess of the jurisdictional limits of
19   this court.


20    TENTH CAUSE OF CATION FOR SLANDER PER SE AGAINST ALL DEFENDANTS

21

             153.   Plaintiff repeats, realleges, adopts, and incorporates herein each and every
22


23   allegation contained in each of the preceding paragraphs as though fully set forth herein. Plaintiff

24   is informed and believes Defendants, and each of them, by the herein-described acts, conspired

25   to, and in fact, did negligently, recklessly, and intentionally cause external statements of slander.


                                                COMPLAINT


                                                     -29-
    Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 38 of 63 Page ID #:52




      of and Plaintiff, to third persons and to the community. These false and slanderous statements
1


2
      included express and implied statements.

3
             154.    During the above-described time-frame. Defendants, and each of them,conspired

4     to, and in fact, did negligently, recklessly, and intentionally cause excessive and unsolicited

5     dissemination of slanderous statements, of and concerning Plaintiff, to third persons, who had no

6     need or desire to know. Those third person(s) to whom these Defendants disseminated this
7
      slander are believed to include, but are not limited to, other agents and employees of Defendants,

      and each of them, and the community, all of whom are known to Defendants, and each of them.
9
      but unknown at this time to Plaintiff
10
              155.   The slanderous statements consisted of oral, knowingly false, and unprivileged
11
      communications, tending directly to injure Plaintiff and Plaintiffs personal, business, and
12

      professional reputation. These statements included the above referenced false and slanderous
13

      statements (in violation of Civil Code §§ 45, 45a and 46{3)(5)).
14

              156.   Plaintiff is informed, believes, and fears that these false and slanderous per se
15


16    statements will continue to be made by Defendants, and each of them, and will be foreseeably

17    recirculated by their recipients, all to the ongoing harm and injury to Plaintiffs business.

18    professional, and personal reputations. Plaintiff also seeks redress in this action for all
19
      foreseeable statements, including his own compelled self-publication of these slanderous
20
      statements.

21
              157.   The slanderous meaning of all of the above-described false and slanderous
22
      statements and their reference to Plaintiff, were understood by these above-referenced third
23
      person recipients and other members of the community who are known to Defendants, and each
24
      of them, but unknown to Plaintiff at this time.
25



                                                  COMPLAINT


                                                        -30-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 39 of 63 Page ID #:53




            158,    None of the Defendants above Slanderous statements against Plaintiff referenced
1

     above arc true.
2

            159,    The above slanderous statements were understood as assertions of fact, and not as
3


4    opinion- Plaintiff is informed and believes this slander will continue to be negligently, recklessly,
5    and intentionally published and forcsccably republished by Defendants, and each of them, and
6    forcseeably republished by recipients of Defendants’ slatcments, thereby causing additional
7
     injury and damages for which Plaintiff seeks redress by this action.
8
             160.      Each of these false slanderous per sc statements (as set forth above) were
9
     negligently, recklessly, and intentionally published in a manner equaling malice and abuse of any
10
     alleged conditional privilege (which Plaintiff denies existed), since the statements, and each of
11
     them, were made with hatred, ill will, and an intent to vex, harass, annoy, and injure Plaintiff in
12

     order to justify the illegal and cruel actions of Defendants, and each of them, to cause further
13


14
     damage to Plaintiffs professional and personal reputation, and to cause him to be turned down

15   and/or fired from future employment, especially in Los Angeles, California.

16           161.      Each of these statements by Defendants, and each of them, were made with

17   knowledge that no investigation supported the unsubstantiated and obviously false statements.

18   The Defendants published these statements knowing them to be false and unsubstantiated by any
19
     reasonable investigation. These acts of publication were known by Defendants, and each of
20
     them, to be negligent to such a degree as to be reckless. In fact, not only did Defendants, and
21
     each of them, have no reasonable basis to believe these slatcments, but they also had no belief in
22
     the truth of these statements, and, in fact, knew the statements to be false. Defendants, and each
23
     of them, excessively, negligently, and recklessly published these statements to individuals with
24


25



                                                  COMPLAINT


                                                       -31-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 40 of 63 Page ID #:54




     no need to know, and who made no inquiry, and who had a mere general or idle curiosity of this
 I

     information.
2


3
            162.    The above complained-of statements by Defendants, and each of them, were

4    made with hatred and ill will towards Plaintiff and the design and intent to injure Plaintiff,

5    Plaintiffs good name, his reputation, employment, and employability. Defendants, and each of
6
     them, published these statements, not with an intent to protect any interest intended to be
7
     protected by any privilege, but with negligence, recklessness, and/or an intent to injure Plaintiff
8
     and destroy his reputation. Therefore, no privilege existed to protect any of the Defendants from
9
     liability for any of these aforementioned statements.
10
             163.   As a proximate result of the publication and rcpublication of these slanderous
11
     statements by Defendants, and each of them. Plaintiff has suffered injury to his personal.
12

     business, and professional reputation including suffering embarrassment, humiliation, severe
13

     emotional distress, shunning, anguish, fear, loss of employment, and employability, and
14


15   significant economic loss in the form of lost wages and future earnings, all to Plaintiffs

16   economic, emotional, and general damage in an amount according to proof

17           164.   Defendants, and each of them, committed the acts alleged herein recklessly,

18   maliciously, fraudulently, and oppressively, with the wrongful intention of injuring Plaintiff, for
19
     an improper and evil motive amounting to malice (as described above), and which abused and/or
20
     prevented the existence of any conditional privilege, which in fact did not exist, and with a
21
     reckless and conscious disregard of Plaintiffs rights. All actions of Defendants, and each of
22
     them, their agents and employees, herein alleged were known,ratified, and approved by the
23
     Defendants, and each of them. Plaintiff thus is entitled to recover punitive and exemplary
24


25



                                                 COMPLAINT


                                                     -32-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 41 of 63 Page ID #:55




1
     damages from Defendants, and each of them, for these wanton, obnoxious, and despicable acts in

2
     an amount based on the wealth and ability to pay according to proof at time of trial.

3
             165.   Defendant’s slanderous statements were a substantial factor in causing Plaintiff

4    hann.


5            166,    Plaintiff has been damaged in an amount in excess of the jurisdictional limits of
6    this Court.

7


8    ELEVENTH CAUSE OF ACTION FOR PRIVATE ATTORNEY GENERAL ACT fCAL.
                    LABOR CODE S 2699. ET SEOf AGAINST ALL DEFENDANTS
9


10           167.       Plaintiff re-alleges and incorporates by reference each of the foregoing

     paragraphs as though set forth in full herein.
12           168.    Under Labor Code §2699, Plaintiff, as an aggrieved employee, may bring an

13   action against Defendants, on behalf of himself and other current or fonner employees, seeking
14   statutory civil penalties for Defendants’ violations of the California Labor Code.
15           169.    Plaintiff was an aggrieved employee within the meaning of Labor Code

16   §§2699(c) and 2699.3(a), as Defendants have committed multiple California Labor Code
17   violations against Plaintiff, as previously pleaded in this Complaint,
             170.    As a direct and proximate result of Defendants’ California Labor Code violations

19   as set forth in this Complaint, Plaintiff is entitled to civil penalties of $100.00 for each aggrieved

20   employee per pay period for the initial violation, and $200.00 for each aggrieved employee per
21   pay period for each subsequent violation, pursuant to Labor Code §2699(f), for those Labor Code
22   sections not expressly providing for a penally, and civil penalties provided by the specific Labor
23   Code sections that do expressly provide for a penalty, §§226.3, 226.7, 510, 512, and 558.
24           171.    Plaintiff may also seek these penalties on behalf of himself and these same
25   penalties on behalf of all other aggrieved employees.

                                                 COMPL.MNT


                                                      -33-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 42 of 63 Page ID #:56




 1          172.    Plaintiff is also entitled to reasonable attorneys’ fees and costs, and 25% of the

2               recovered civil penalties, pursuant to Labor Code §§2699(g)(l)-(i).
3                                        PRAYER FOR RELIEF


4           WHEREFORE, Plaintiff seeks judgment against Defendants and each of them, in an
5    amount according to proof as follows:

6       A. A declaratory judgment that the actions, conduct, and practices of Defendants
7    complained of herein violated the laws of the State of California;

        B. An injunction and order permanently restraining Defendants from engaging in such
9    unlawful conduct;

10      C. An award of damages, in a sum in excess of the jurisdictional minimum of the Superior
11   Court, to be determined at trial, plus prejudgment interest, to compensate Plaintiff for all

12   monetary and/or economic harm, including, but not limited to, the loss of past and future income,
13   wages, compensation, and other benefits of employment;
14       D. An award of damages, in a sum in excess of the jurisdictional minimum of the Superior
15   Court, to be determined at trial, plus prejudgment interest, to compensate Plaintiff for all non
16   monetary and compensatory harm, including, but not limited to, compensation for his depression,
17   humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

18   emotional pain and suffering, harm to his personal and professional reputations and loss of career
19   fulfillment;

20       E. An award of damages for any and all other monetary and/or non-monctary losses suffered
21   by Plaintiff in an amount to be determined at trial, plus prejudgment interest;
22       F. An award of punitive damages pursuant to the FEHA;

23       G- An award of costs that Plaintiff has incurring in this action, as well as Plaintiffs
24   reasonable attorneys’ fees and costs of prosecuting this action to the fullest extent permitted by

25   law;


                                                 COMPLAINT


                                                      -34-
 Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 43 of 63 Page ID #:57




 1     H. For such other and further relief as the Court deems just and proper

2                                         JURY DEMAND


3         Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.
4                                                   Respectfully Submitted,

5


6    DATED: June 16,2021
                                                     Kyle S Wiele, Esq.
7
                                                     The Law Office of Kyle S. Wide
                                                     Attorneys for Plaintiff


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25



                                             COMPLAINT


                                                  -35-
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 44 of 63 Page ID #:58




                                                                                                sHMXKaiwD

                                                                                      FILED
                                                                                9^mtm rmnttQUtKtU
                                                                                  OnKfUlrnttpm
        1
                                                                                     ItfYMZOB
        2

        3

        4

        5
                                   SUPERIOR COURT OF THESTATE OFCAUPOWHA
        6
                                          FOR THE raUNTY OF LOS ANOELES
        7

        8     IN RE LOS ANGfiLES SUPERIOR COURT) FIRST AMENDED GENERAL ORDER
              -MANDATORY ELECTRONICFUNO
        9     FOR am                                     i
       10

       I!

        12          Ob DttmabcrS,MIB,tbsLo* An|des Coimqr ScpeAot Court nmwtated elseininlfi flUa|crfiU
        13        —»ti. In Linhed QvU cun by UU*inU npreuaied by moinoyi. On Janary 2,2019, ibo Ixa
        14    Astdtt CouBiy Snpericr Court             dectiook Qllng of ill docutiwiu Ood in Noo-Oon^ex
        IS             a»U euai by IWiimi t^reieated byiHara^ (Ciliftnili Rulu ofCourt,nile 12S3Ib).)
        Ifi   All dccotMdeiUy Hind docoaiBBti In liflilted hkI Noo^CotBpln UnEmlttd cases ire s^djea to the
        17    fidloBrlng:
        18    1) DEFINinWlS
        19       I) “Bodanvk'* A bootanaikUiPDF documentnavl|rtioiod tool ibaiiHowithereader »
        20          qukkly locate ifid mvipu toIdesigoMed FOlM ofbtenu within I docaoMC.
        21       b)                    Tboofllcial court website includes I w*p««o,iefoB«ltow the cflilog
        22          portal,that ^va lUigBiti access to ibe ^>pioved ElecODolc Filing Sendee Frttvlden.
        23       c) "ElaelionleEnitfope’’AttansacUonthniuj^tthaoIectBailciarflcBprovldarforsnbailssloa
        24           ofdoeonwiB to the Ownfor ptocesalng which may eonttb one Of BOfo PDF documeMs
        25           ■liadied.

        26        d) ‘BedretdcFBBg" EfcctiOTicFUln|{eFiUi»|) Is the electronic OMiinlisloa to a Court of a
        27           ^tyrnnwit In elecUodlc fomL (CalUbmli Rales of Court, rule 2.2S0Qi)(7)<)
        28

                                                                  1
                                 narrAMBNoeDoeMttALOROBiRBMMfliAToaTBLBcnteRficfurwrutavn.
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 45 of 63 Page ID #:59




                                                                                                   2SIMEN4IIMO




        I      d) *«fcd«mfcFlHiifBirTli»Pr«iTldtt" AnEIttlroiJiiHHngSenlcopHivhtoCBFSPjUi
                                                                                  lo ihc Court,
       2          p«on or nilty tbst      » decwolo flUoR ftom•P«ty &rtOniaMm
        3            fc ihs wbralukia ofKing*.rt» HFSP doe* M on bdidTofUw electiOBto Clar iBd Mt H «
        4             ■pntoftbeCOutt (CiUftinjli Rule* of Court, nito xa500»X®)*)
        3          () •^UoetnnIeSlEiuttit«” itorpiiipoie* oftbeiotocil loleiiaiinconftinidtywithCodaof
        6             Ci»nP(oee(Ju« wctlon 17, iuMvIilon tbX3), wtloii 34. wd kcUoo lOIO.fi. wMlvIiIoa
        7             (b){2), OovonunMU Code sedkm 68130, lubdivUro (£), BJd Cdiforali Rules of Coon, rule
        8             12S7, *5 t*nn "BocmMlc Slgudato" a roodly deflaod ■« M ilucmnlc MWd, lymboU or
        9             l«Ma Buchod to or loiieiUy Mioddid wiUj la iJMWmlc locofd »ad oxeestid or idopt^
       10             by a peffiou wiita Os liueat to tigii dv eleeuook ncocd.
       il          j) •‘Bypofiaid' AndectionlcIlnkpnHidlBidlrectaeeeiilrorooMdlillnctlvdycnirtodidice
       12             la a hypeaia or hypennedli doenmant to Moibet Ib the WHO or dlBoeat dofaHBo*.
       13          b) ‘^octaMeDocaweatlbnaat" Adlgiwldocunienifoamtihttp*«etY«allfiwts,
       14             fonnUtiag. colon aod inpUcs of tbe orijM Muree docuinem, rtgtidte* of d» tPlilciUon
       15             plBfomused.
       16     2) MANDATORY ELECniONlCFlLINO
        17         a) TiialCWBt Records
        IB            Punoai* (0 Qovanawnt Code section fi8I50. liW court lecotda inay bo ctetied, miiflttlned,
                      nd preserved hi dectnnlo hxmat. Any document dal die Com leccives ekcttontaily
                                                                                                              nuiB
        19

                      be clerically procesaed aod must satisfy all legal /Udb requlteneau in order to be flkd
                                                                                                             uan
       20

       21             omdal court rcconl (Caifomit Rales of Court, mica 7.100, el soq. and l2S3(bK6)).
       22          b) Repteseoled Lhlpan
        23             Pursuant to CalUdmla Rules of Court, ink lJS3(b). represented litlpnia MB required »
        24             eiectioaiadly file doennwili with ifae Coen through ea approved ER5R.
        25         e) Pobilo Notice
        2fi            Ibe CoiM hu Uiued a PQbllc Notice with effective dates the Oosit required pinies U>
        27             elecuonleally file docomealirluou^ one or more ^jpravedEPSPi. Public Notices coutslnlng
        28             eflectlve deles end the Ust of EPSPa ate evalliMe on the CoBit’i wcbslie. at wvrWilimm.fla.
                                                                                                                     ~
               ■         "       HRST'AMH«H>GINBItAl.O*DHlllEa^MUR7MCtWMflCnUNaP0«aVIL
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 46 of 63 Page ID #:60




                                                                                                     SOlMOMIMP




       1       d) Deamusa tn                Cttts
       2              DocoiuBls lo nbled c««s rant     be eloctiwlcilly DW 111 the enUo* portal for tbrt CMC Ijpe if
                                                                                                       esse hat
       3              dBsUonte min*l» botfl bnpIemttiKl to *11oae lyp^
       4              bees idkUd to ■ Civil eiM.
       5     3) exemptUnOANTS
       6          i) PnnuMtio       Uifomla Ralai ofCowt.nilo2JS3(bX2i.ieK.«jrei-otod UOkmu m ewi*s
       7              ftoiB nuBiaitty eieanuic mifll lequinBieoa.
        8         W   Ptatautto Cbdo ofa»Il Procedan KCtion 1010A nibdlvUoo (ii)(3)uul CillfoniU Rnla of
        9

       10             font   HUn*            ileclioolciny nit» ponnlttol to aio docameot* by caivoatiooel
       II             means   ifthe pity ibows uodus bscdddp or sigiiOeaBt pi^udke.
       12    4) EXEMPTPILINQS
       13

       14             1)     Ite^^40IyCIllIlel|ao^CbdIcIl|«r«C»l»ofsJudlcIalOfl^c^
       IS                    CivO Pmecdun seetloni 170.6 or 1703;
       16              if) BondsfUndeiUklni documents;
       17              iB) TilaludEt4deati«y Kevin* Exhiblu
       18              iv) AnyapvtB eppUevlen ibal la mad cottcrniBotly with s new eomplalcU loclodln*iboia
        19                   llal wIU be handled byI WriU and Beedw*depanmem In the Moak coonbooie;and
       20              V)    DooniOTUsnhninedeoaiUaonillynnderaeal. TbeicWalinoiIooorapplfciilotiihaUbe
                                                                                                 vIonW
       21                    eleetioniBallymed. AeouitMycopyofOiodectioidctllymediwmoaoripidk
       22                    submitdoettmests eoadliknally under seal must bo provided vridi the documents
        23                   snbalUed coudlUonlty under aeiL
        24        b) Lodgments
        25             DocumcnUVtvdadwibtoUeooTLodgnamtiWlboW^
                                                                                                       .
        26    piper form. TbeKtnal                  adWed,“Nodee ofLodgment,"ihaU te fUed electionleiJly
        17 0

        28   It

                                                                      i
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 47 of 63 Page ID #:61




        1    5)   H£CnU5NIC HUNO SYSTSM WORKINO PROCEDURES
       2          EUcUonlc Alfa*iMriee pnivldcn mat ahtilo -id muiv nuUwdM InTonniiion fbc p«oi«*
        3         wwfmdTV*? elKiraidetUynibif \rttlidiecoait.
        4    fi)IffiHMCAX-REQUlRBMEPrrS
        5         •> BkemHifcdocuni«UiiiHi«taetoctonlc^
        6              wekBolo^c«Dy           wfthoBlteyiirmert ofth# docuHJrtl’I ia»ee-
        7         b)   TtattUeofcocsiBaufocwy filtegmunbehooknuitod.
        8         0) Elcctioiilcdoconi«Ui.tacl«anibotM*llinl(Bdk^iUd
                       e*UWB,Bttm be bootaurited wliUn Utt docwndot poiBiMd to CiUfiwil* Rul
                                                                                              BS(»fCDim,cuie
        9

       10              3.1110(0(4). BJertiwAj booSonirki must ltdode Hak» to U» fl« PV5
                                                                                        ofetch boo^^
       11              lien(e,!.cdindtt,dediatiow.dapMlUtm «ic«pto)tid whh bockmuk lltte thM Ida^
       12              booktdmufcid iiam tad briefly descdbe tbe Itom.
       13         i) AltadunwaiopriinuyflocamcoiinwitbelraotanirireA ExeniplMtaclaite,bwirewii
       14              iicniied tD,Ae Rrilowinf!
        IS             I)   Di^ttritienii
        16             U) Deduuriaor,
        17             111) ExUbittQadudiognUilbitstodedBntlODs);
        18             W) TntiieriptsQDeludinBaeeipuwIriilnliuscripU):
        19             V) PolDUndAutberitks:
        20             vl) auriofii;eod
        21             vQ] 8tq)poitfaigBrie£i.
        22         •) Uff ofhypHlnb* ddnilnenments(tacladteg MUdmianU end exhlblti)b stroogly
        23             eoeourated.
        24         0 AccompeftytegDocunieflU
        25              H«bdo«mwii«mpioyi.giilngkpleidlniniuubed«^
        26              diiM
        27         g) Multiple DocumeaU
        28              Mokliile docuBjeoa idrilag to one easeCM be ujdotded la one atvriope trtancrioB.
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 48 of 63 Page ID #:62




        I         b) WilttasdAbitneti
        2            WriB loi AbWfflcis muK bo lubralnad o » KpniaelwiinMlc Mvetepe.
        3         I) Soiled DocamBaB
        4            ir«lwhea«Judldalom«orio»itocmn8BBtoboIUcdttndcr««^^
        5            fitad oJocWoIciUy(oalau ««nipBd under p«-*^
        6            ibi docuiDMB u Kiled « the Um ofdecBwdc lebintaloo U the
        7            icquBsibUliy.
        B         J) Redudos
        9            Puw«tBCrilfbmI.ll«fciorCOort,ndoiaol.bUd»wbad^^
       10                                  ftuch n oitogiolUih broiniCT ofoihKW.                tto»«« fo”
       (1            dlrfBor.Rridrartynoaa^T.^d Bring B»ye.rrord«oofblrtb)M^
        12           riul B0( be pobUdy dlspliyed.
        13       7) ELECraOWCFOra SCHEDULE
        14         I) Bled DUO
        IS            Q    AiydocaBeaii*«elvrielecoodeiUybyitaeounbuwBanl2ri»imiiidll:^^
        16                 dudl bo deemed tohivobewolftcdvdyflledoatliUcoondiyHiceBp^                     Any
        17                 4,ynp.»it teedved clecUMlcilly oo t noa-courtdiy.B deemed to hive been elftctivdy
        IB                 Otod on the BOS court diyUieeepted. (OUfimriittola of Court,fUlfl2J33(bKS)|Co<J«

        19                 dv.Free.} 1010.6(6X3).)
                                                                                                         bdu
        30            ID   MbtwhhsUntfiog toy other ptDvWoB oftil order,If 1 dirfiil doeument U not Bled
                                                                                                      t
        21                 COUTH beciaicoR (i)Mliuemq)dtmtai«rvfco:tJ)towBnil«lim«rarth«Uir
        32                 fwU ofam Mmiiriitan or(3)•pnwiilBg Wlua ihu occoff ito
        23                 order,olthoron Its own modon or by notfcod moilai lubmlued with a declimlon forOwn
        24                 eoHldoiiUrm.thu ibe documonl ho deeiwd filed wdfor Ihit tho dt^
        25                 ctHihnn to the Blieof^ tnnsnlsskn dtle.
        26       I) EXPART6 APPLICATIONS
        27         i) ExiHioippUcatloMiwIiUdocuiiiBiuiiBiuppoodicteofinuttbeoIettrooiciUyOadiioliEr
            2B         thulDdX)aia,ihBcoimd*yfefiBu£tboexpBtohe«tag.
                                                                                         ^
                                 niOTitMefa)eDaOTBtALOIOIRI«M«fliaT™Tm«TROMCriLmorwiw..u.
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 49 of 63 Page ID #:63




                                                                                                    201MB*4>440




        1

        2                dvofib«tcxpaiti>h«rin|. A|-liiicdw««iycopyof«nyoff«itk»tain«
        3                ^ipUaiian imutb« pravldad to*6eouR tta(by ofU» ex p«» bMitoj.
        4        9) PRIKTED COURTESY COPIES
        9           ■) itorinyfiIIn*d8ctroolciayfiWw«orfi»wiliy<befiKtih8hBiri»g,aeouitBjycopyimtt
                                                                                                “
        6                bB(Wi»aedtoll«caiitiooinby4!Mp.nLtte»uDobusliieiid»yihodoMn^^
        7                ibe ciaiBi fa wboritiad    pjiL, ibocouMiy copy wat bo ddhnmd m tic
        i                by KbOO lA the leu bosfaeu dty.
        9           b)   Repnllets of ite (too of docnonio flto*. iprinttd caoittiy copy (ilwi with proof of
        10               tlnpm!" wbmlnlon) fa feqdwl tor (be foUowln* (tocamenfat
        11                0    Aoy printed docamont iwpitod punoiat to i SuntDng or ObomiI Order;
        12               U) pleidings eod motloni (Includioi eiiichiieote web u decUnUom endoxhtbltt) of 26
        13                     pigefornue;
        14               ill) p|Q«lingiiiid motions tbii Include poinfa end eniborides;
        IS               iv)   Denunen;
        16                V)   Anti^tAFP OllBg^ purmnt» Code ^ CIvl! Ptoceduw leciloo 425.16;
        17               vD    Idotlou tor SttODUuy JoilkmeBt/Adludietikin: ifid
        18               vB)   MotkmsmCosipelBudNrDlicoirciy.
        19          e)    NBhiog to Uifa Ocneril Order pcchtda « JtnSdil omew fttra lequcsUni ■ couttny copy of
        20                •ddtlfloildocuKais. Cowiroore^iecinccooiieiyet^tyiiridBllBeseinbefonedit
        21                WWW,   ticour<.oftt on the CIvU webpege onder ‘Xtoattroogi bfonmtlon.*
        22        0) WAIVER OF FEES AND COSTS FOR HfiCTRONICALLY FILED DOCUMEKTS
        23           1) Fm end rtHfa fTpy^t-i-d with electtoiile Bllog mtat be Wllvflil fa eny Utlgeet who bu
        24             receivBdifcowilver. {CiJUbndaRul«of(:tom.nilHZ253(b)0.2^B(b).CodoCW.Proc.j
        23           . 10ia6CdX2M
        26           b) ftewiiWippltolh)oitowiIwofcoiirtlie«indeosUpiiiiilinlwCodeofavUProcedniB
        27                 wdtoB lOIM, wbdivWon (bX6), ind CiUfocnU Rolei of Court, role 2.252(0. miy be
            23             elecuookally filed la iny tuiborized actlcM or procsedii^
                                                                        i
                                     niSTAMINbaD(BNBWLOM«« MANDATORY B*IW»CBUr(OIOB am
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 50 of 63 Page ID #:64




        1        1) SlfflWTURES OH Et£CTRONK:FHJNO
        2           Forp»,po»ofthUa«wriOnto.rildectonIamiBpnMtb.tocmiq^
        3          [UtoorCb«t,mlB2^.™iOaenJOrtcr.ppB«to&)cuiiwumriwiito
        4           DJvlrit* oftJ* Lot A*g«I«sCcMBty Soperiw Co«t
        5

        t              lUtHatABiBaded     Ooicol Onter Bpeaoda tay pnWota oritt reined to decumifc fllUi.
        7        .nd b cffoiWo lB«»dlUBly.-«11* to iwnta la efte* uiidl
        6        S\tpeiv{nii|Judge nd/or PresMUiilts(^
        9

        10 DATBD:Mey3.20l9                A      ;   • f.
                                                             \    ffiWNCBRAZILE
        11                                                   [5] PretidiafiDt^
        12                                                  'jI
                                                            *s


        13

        14

        IS

        16

        17

        IB

        19

        20

        21

        22

        23

        24

        25

        26

        17

            28


                                  fnsrAW7fl)6PffyP»^«*tonilEM«*>4TOIlYMCT»OWCWUriuiwM^*
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 51 of 63 Page ID #:65




                           \
                   I
                       I
              r?
               ■A




                       i
                   m

                           3
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 52 of 63 Page ID #:66




                         iWi                   MIM.
             Ml




                  T


                      BTVHILATION- DtSCOVERY RBSOLiniOH

                 tftouwlon It inUnM lo pnutt•IhI ml infoima) mo^nol          M lr» tt-
              UmTimM        p^«fc
              iHoMton of Um HW^
                                     «5-rWbni,.l  eatf-ftoe. wWi tht C«mt ot
              Tlw pwtiu oorM Uab

              1. PilofloOitdk«»o»yailoffhW»idloano«flKWwmofc;ti*h^ljW^^
                                                        W»eow*y Confbriflci p«iuw«
                  Bo meMTB p«iy(W matoi « wriloi iKjUMl**•« W*ni»l
                  b ta ISRM of tib aSpulaSoa

              2. AI«h.lnforn«dDtoaw«vC«fcrw«0-ftw^^
                 ■triiblmfyn*wf»aiwne«ib«»fohrtdlnfonn^ JtoWBB
                 party fcnn maUriB • raserd at Uia conduskin ef an Wonnal Oiscevtry Oonfartoea, aaiar
                  snilywbwriBns.
              X FQlo*ViB«f»o»bb and good fatoaBano«alMWw^f«oWwrfa^^
                pttaanltd, ■ party may raqutit an Infennal oiicovmy Conteanet puwart to Mwtog
                  pneaduns

                      B. Tha party mc|UBatlno8»Wflciiia(DfaeowaiyConh*ii»cawfc
                        L Ran Raqusal for Jnfcrmal Dfseovary Confiranca arttt Iha dartfa offca on N
                          appravad lem (copy aDachad) and drifvar a eoortny. cnrfonnBd copy to 0»
                            a^Snad dapartmant,
                       I.   includoabctofaumroanrofObtfap'JtoandapadftfthtralaffaquaiJadj Bnd
                       B.   Sarva B» oppoalPB party pwwanl to any aulwrtiad or agraad iwBiod «rt aantea
                                                                                             Bieovaiy
                            BialsnufHt^toa      oppoilnB party racalvai Iha Roai^toIntamal
                            cxmfaranea i» War lion Bw iwrl «Ml day Mcwrtno the lanp.

                      b. AnyAnnwIoaRoquatlbrlntofflafDlacavafyConierafmnaitl:
                        L   AiMib8llladonBteap|nMadfDini(oopyitlachi4h
                       B.      hcWaabrtafBwiunaiyofwhythaioquaatedfalaTshouldlitdanlad;
              UICM^Iatni               STTULATION - DISOOVeRY RESOLUTKM
              ta OafioM
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 53 of 63 Page ID #:67




                      a.   8*flW wWn Iw PJ «8urt diyiof


                           IMr titfl fho n<i» BMBtdty MtoMKng tw 81)0.

                      boieeoptBd.

                   «UHn ton(10)dny* WJowfftB 0» *>0^** Rwjw^Uj}*** *•jfjf S^SMJlihBf tlw
                   CJTiMk’fK Court rti on )ta «W«».^ p^J«
                   RKptotf br Wonw)!
                   ita^on)    AM ofUwptocBwy
                                       hfcmaf           SLSffJimSn                                ^'
                      <toy» of8)t(Bnfl or0» R«i|unil lor Worreii Dtoeowiy Coflmneo.
                .. OBtoconlofwrcotoitotlirtlrrtailrr^W     Ww^^^
                   WmtmI IteBMiy Cortwona. wtati tortwidod )v VHmani of w                             w
                      Court fhm #)•fiiquMi tor iho Wmiid Dbeovey Ccitifofoneo iholl bo OMmwl to MW
                      baon dsnW <i Oal tor«

              4 tf(i)lhoCDUittnBitonlodoeontof»BeoorWM«ofto*to>*.5“‘®'“f^“15!Si^SSw
                 wSUtt»Ctourthwlr)9»ctotfor(c)OtohfciniilOtieiWi2l52ltSSSi.^^
                 rosolwfaB too dU|Hito.ihin•p«1yiwy(to•dUeowy mofem to ndilfo**)*«•««« »*««•
              8. Ttantflu hrooby forttof agiH Otto tto Brno tor moHiiQ • mo«M to «o^ «
                 dtoco^ nwUon Is tolled tom ttio dtto o( (Khg o( to o Roc|M«*t tor
                (tontotonco un> to)too reqimt Is donM or doenvad donhd or W.tooffljM)
                SSof Sto Rojafar InSrS Wscowy conitowred srhteho^
                 by Ontoref the Court




                 2001290(0):
              & NoO!lt)oI»rotowiiii«iu<to any party toto opidiflwMptoto tor oppreptfato "tot IndiJdlnB
                 an   order toroitoftoo tonsfar a tn^n to be tunn)caneembv dtoccviiy.
              7. Any party irray toitrtoato thb aOpiiaOofi by fllvtog Hwwftr-one(21)days noto of Irtonl to
                 lamiinito On sOpdaSon.
              8. any
                 Refarencaito•deyd*meancaftndardiy*.                              SSi^ftZKtoi
                     ad pwwjanl to Oih aUpulaUoft hto on1Setaday.Sunday or Couil MWay,ftio lia Btne
                 far perfamdng(hat act ahaO be ailanded to tie next Cotat day.


              UC)ifUto4
              uacbpM«4e«ii            STIPULATION-DISCOVERY RESOLUTION
              rofioMUH
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 54 of 63 Page ID #:68




             -Rm followinff partlas stipuMt:
             OHa:                                        >
                                                                    TunwwMowwr
                        inimiiiiy..ii.inir
              RriK
                                                                 -TTOBJfffWWIFBWr
                       iTwnmnnHir
              CMC                                         V
                                                                   ■pTnwnorwwBW!'
                        IIIMUiPWI IIIIIII'
              Dale                                        >
                                                                    (UUU«IIMUJCR''r
                        liwupunwMl
              pale                                        >

                         lUMijifNiiuao'                        ViWMinr
              Dale                                        ►
                         lIMUIMhIlaiMi
              Dale                                        f
                                                                                       7
                        inmnmnaar                              lUIUMlIlH,




               laSUM
               LMCNpwiawn               STIPULATION - DISCOVERY RBSQIUTTON            rwaiifi
               taOaMlta
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 55 of 63 Page ID #:69




                                               rMMO,|q»—v
               ^SSSi


           UUHV




               snPWAnON-EARLY OROANtZATIONAL MeSTINO

             iH BBstftan MtftocnMiM pvtei !■ iMdMt u«* ruoUion.
              ihaiiBtfMao'Mlhat:
              1. TIN partu crnnK to condueJ an hBW eentonw                      ef !* '^^°****^” t!^
                   v>dacOTtoww»)w«lhtoiaJaytffamtoaditotettlpuUtfonii«lanad,todbeiatwrfcwatfar
                   wMfMT flim an (M a0« emsnf on 0w fofnrtio:
                   a. An nofloRi to datanga to# ptoMtags «oni«v7 » «■
                      mndkiad n of rlohL v V lha Court nodd dtow tom to umMl, eowi « anww
                     2SSnl5n-®rSito.SS.d«m«m^
                     Waite
                     iwdn. vwrtttfOWhPtorfnBlauaw     tod ■defmmarito^wiynrtalaiml^n^
                           to toAtotMtodtortdtoMtontiMfcitoniMimwditoto.iMdMfcnon            ow^-^
                     wddnrm<A>rty(MflrinaUanbopnfnUt7
                     dooumnlaar WMinalicn by any party « to an uneviteiniy to tot pmoingi/

                   b. WMiwitutoawtoBBMrfitocumwtoaltot^wrt'ofttittBato
                     «npto)iMn( aw. B* anaiojunenl nearfi, ptrwwtl fl ot wd Awjmanli reh^ to W
                     anStf to <|uation onto to aNBitorad 'eon.* In a ptnonto to^ "H*" '«***!* "T
                     potoa nport, madtod monto. and npdr or nManawa raoidi add ba antoand
                     Ysn-I;

                   e. Eietonga«rran)asaidcsnUKtto(onntfonaf«tomws;
                   d Any hsurana agiavnal Ihal may ba twiibto to toWy part »iB ol a tud^nad, or to
                      btoaiifflyantonum for payments tntdatoHiii^aJudomani:
                   a. ertBnBa«rawoltorlf*inMllonltoeinlaWtoholplWtotodHiatoutoai^hB.tot^
                                                                    w pWtoga by ajpaamont
                      a laolufan ol toa eaw to a aamar toll pitatwa objidtona
                   t Cw*tinQtauattftarltol,»fMal«daariy,«RpmmotoaHda^ ad aw>cnytooaaj
                      ptamoritoosa. AIu,wtonandttowwdilnuaeMtoproitntidtotoaOoiat
                   a, WWhgaatanfttcawdwt<dtoactodidiJidtoaa«amartogcBf.w^dtogiwiyy
                      aurt fulttB «l•9•• totuatoraaaoiablywtpAid loiata wMKBertiaaeuaitoia mearingW
                      and whBlw too parttoa wWi to ina a diltoB ladjt or a prtwto madator to ww niwna a
              DOvsycTsor
                          ami     STIPtOATlON - EARLY 0R6AMZAY10NAL MKHNS
              ‘**§aBS
              r«
                                                                                                NpItoS
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 56 of 63 Page ID #:70




                     diBiBtdinM
                     ecMviilnl:
                  h. a»puirtkM»fdKnig«,irid«A,tJoo«^
                     •McJi tuBh eomfuMtea k bmtf;



             2.      71.ia.far ■ drfMdkw p«y IP miioni to ■wnpirtd cr OBa«WkW
                                              rfB. 3Bdnt tpwwd wdjrOmjJ^^
                     SlteM dw»imr^byCoiaef CMRwMiiwladhui H»<f|«.9^g^g.gy5
                     lUittliiiiilton *«"fy«*H»a»«Qiri.cwbifawidtoMni'j!ni|fl.ng.“y
                     ciekoA*6aniito WbtinBfarf.BwcBdiBn'VbfantoVS^ItotontlWBMwapStiii ir.
             a.
                     BSyOg^nfaMBWlS!^
                                                                                          in# «a-
                     I. CHi fctaBwnw* CorrfWKw               antf flto dw docunawto Man
                     •IttwnM ii dua.

             4.      RafMflmBla’ilM*m0nt^and#rday#,urfamifhmfaaiwfad. tflhtd#lafOfpHf«iJ*0
                     far pMbfrnlno Itol ad thiu bs aideBdM (Q In nid OBurt uy
             TUfaBwitts puflaa aBpdala:

                                                         V

                        '{twMMUffFBam'                              ■^mmfSKratam
              IWk
                                                         >

                                                                   TAVtMdVniitiffBBBRTf
              CMC
                                                         >

                        fftwdftwwwag                               vmuBTTstnsmsEim
                                                         >


                        f[VW6A«WrMMd)                              •p^ms^rSKSfEtiBti

                                                                (xnwtfvun'
              He
                                                         >

                        TmnsmirNair                            TxmsiWfTw:
              Date
                                                         >

                         (WeWHWfWg                              P^TTdMVFCA


                          Mfll
                                  wnPUUTWM - EARLY 0 RGAWZATIPMAL P^CETIHO                  fafkiaa
                                                                                        •n
                         (saftari M|s uaptin^S                                IIM  .ISSS^
                                gOfflg?*tfWO AfflACPSM TVWUOiW
                       •*n»i|» nuKuntUB|rtta|(tut w «» ■‘WW
          Aup p)RDi{t inog   MnXuM avo^ *IW>? 'asoaia*uoo AitAaftSio jaiiuojg^ »aanb«a
          M MMUV M 44M             ajuawiait pBH put ftMj atn BmpniMl                  ^
             JO Wiptu am acaattp XJJip? 'aautajMOD AitAoniffl piummi^ jaaotaat ^ *>
                                         ;»auMHU90Attwsigmujgu] ppn oipnopjqi •m»fa t
                                                     'aiaitwuf-PP^POlWOOJW^Wffwa "t
                                     BSUBlBlUQaXlWiatniWUWJqilH^'U^'"'^             C
                                             Bauaii|Uoo/CmKKmaiw>iO|uiMlt(w<<»tl    C
                                                                    nita|i{Utuwm9ep«ML ’i
                                         lSSaBir»3i93E^®w!^’®^5*5W5»S5
                                            aatawajwoa iWAoa^ ivmwMM
                                                                                        jamm.
                                                                                        jmaot
                                  •arttoNV tel ^            ‘vltm<Mnv6¥o
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 57 of 63 Page ID #:71
                                                                                                N*
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 58 of 63 Page ID #:72




                           i6^&AUW>t>kU.g6tiWVo^U>BAHgBji:
                  ♦
                  '




                                                                                  aanr

                 ftlTPULATIOHANDOROER-IIOIIWia WUMIS


              Tlih stouWkm H IntinW Is provhto W and Wotn^
              Eit»tt ibMUBli lOJgtnl afforti lo dtntw and ifliaOM »*eh lawM ww Bw* papwww*-

              T?w pwtfta tgrtt ttnb
              1. « bwl        day* bate* tt» (Inal t«w eonterenca, «ach party »•
                oartM «» a bl cMtaMng a era pamorapti eqatoiaHon             aadi ptopyw           "
                En^ achorap»a9™iphi«bMOonrowlbartlft(lliaitihi(anctofa*»gtopWwl
                meflen In Imine and tha BRXndi for ttta prepoaHl motion.
              Z. file partias twraalter «fB owel amt canlir, eRber in p««m w via lalaninfefmMjy
                                                                                         nUf.tia
                 vSilaocont«nea,eaoeamln9aIpfep04admoUonalnBBdoa. Inihatmeatandco
                 parfeavrfl dtfmbw:
                a WhaOwihaparttoacantUpotBletoanyorthapfoposadrnotora.   IfBwparttofio
                                                            wtti lha Court
                   B^puiila,9)^ my(Ha a lOpulaUon and pnaposed enter
                b. Whe&nr any af Bia piepoaad moUona can faa briafad ant sulwil^
                   rinrlieinlaiaranantetwuai. ForBaclimoUonwNciicanbaactdfwsadlvaj5|w
                   joint stataiiafit ol lawaa,a i»iort JeW ttifBwm* ofIiauiltWa
                                                                           w mual  *» of ttw
                                                                                portion  *'**'ahort
                                                                                              ?•^2l2ldw
                   10 ctayi prtof to ttia Iba! ilalut oontaranca. Eacb
                   mtanmK/iaBuaBmaynolaxcaattilVMpeati. ThapartiaBwNmeela^csnrv lo
                   B0raa on a itota and msnnor fer axchanglng l» pwPaaflha     la^mdvi poi^ of iha
                   riaat jobilatriomant of iimm and tia praean for(Bng rtwrtJolM mtanant a
                    bum.

              3. MptopoiadmltaMtoBmiramiamiioleWiafawiUbJadorartpulaltonqrbrt^   vta
                                                         h accoRlanM wKh In CsBomia
                 a Wtort|(M alalamani of lasuas wi ba btitfid and Bad
                 RUaa orCourt and I Lot Anpelet Supaiior Court Rufat.



              ■OTwresi—
                                STIPULATION AND OROQl- MOTIONS IN UMINE                        hitiai
              Nr0»amuu
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 59 of 63 Page ID #:73




              Th*felowfiig pvtlu stipulatn
              Doe
                                                   V

                      ft'iKUK'MIfiUULj
             (Me
                                                   ►

                      (tvneAHMftffse                       TJkTTMHIV M WiHWWr
              CMC
                                                   >

                      ffrf€WW«T7gHft-                      ■}4tfMWVM«UUWWiTr
              BMC                                  V

                      lTWI«MIUViUBir                       TXnBWWISRWNBWTT
              UM
                                                   V


              CMC
                                                   >
                                                                                    T
                      {TVKMMWTHAIOr                    -TSTWWBTFBir
              IMc
                                                                                    j
                      vmmrwm                            TgrmsrnsK',


              THE COURT SO ORDERS.

               OUBI
                                                             ”* jUBCMLomeoi




               IAK/ImcMWII
                               STFUIATION AW> ORDER- MOTIONS IN UUME



                                                                                I
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 60 of 63 Page ID #:74




                    Superior Court of California, County of Los Angeles

                          ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                         INFORMATION PACKAGE

THE PlAiNTlFF       MUST SERVE THIS ADR INFORMATION PAOCAGE ON EACH PARTY WITH THE COMPLAINT.
 CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties named to the action
 with the cross-complaint.




What Is ADR?
ADR  helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer,it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.
Advantages of ADR
   • Saves Time: ADR Is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorne/s fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Prolects Privacy: ADR U done outside the courtroom,in private offices, by phone or online.
Disadvantages of ADR

   • Costs: If the parties do not resolve their dispute, they may have to pay for ADR,litigation, and trial.
   • No Public Trial; ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR

      1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
           settlement agreement Instead of a trial. If the parties have lawyers,they will negotiate for their clients.
      2 Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
           acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.
                   Mediation may be appropriate when the parties
                      • want to work out a solution but need help from a neutral person.
                       • have communication problems or strong emotions that Interfere with resolution.
                   Mediation may n^ be appropriate when the parties
                       • want a public trial and want a Judge or jury to decide the outcome.
                       • lack equal bargaining power or have a history of physical/emotional abuse.


      LASC CIV 271 Rev.04/21                                                                                    Page 1 of 2
      For Mandatory Use
Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 61 of 63 Page ID #:75




                                  How to Arrange Mediation in Los Angeles County

      Mediation for civil cases Is voluntary and parties may select any mediator they wish. Options include:
          a. The Civit Mediation Vendor Resource List
                If all parties in an active civil caseagreetomediation, they may contact these organizations
                                                                                     or no cost (for selected
                to request a   Resource Ust Mediatton" for mediation at reduced cost
                cases).

                     • ADR Services,Inc. Case Manager Elizabeth Sanchez,elizabethlSadrservices.com
                        (945)863-9800
                     • JAMS,Inc. Assistant Manager Reggie Joseph, RJosephigiamsadr.corn (310)309-6Z09
                     • Mediation Centerof Los Angeles Program Manager InfoiamediationlAorg
                        (833)476-9145

      These organizations cannot accept every case and they may decline cases at their discretion. They may
      offer online mediation by video conference for cases they accept. Before contacting these organizations,
      review Important Information and FAQs at www.lacourt.orE/ADR.Res.list
      NOTE:The Ovil Mediation Vendor Resouxe List program does not acceptfamily law, probate orsmall
      claims cases.


           b.   Los Angeles County Dispute Resolution Programs
                htTnr//hrr.l»f:ountv.gov/wD-content/ugload;/2020/05/DRP Fact 5heet-230ctobErl9-Currentas-of Octpbef Z0191.pdf

                Dayof trial mediation programs have been paused until further notice.
                Online Dispute RBsolulion((»R). Parties in small claims and unlawful detainer(eviction) cases
                should carefully review the Notice and other Information they may receive about(ODR)
                requirements for their case.

           c.    Mediators and AORand Barorganlzationsthat provide mediation may be found on the internet.
       3. Arbitration:Arbitration is less formal than trial, but like trial, the parties present evidence and
       arguments to the person who decides the outcome. In "binding" arbitration, the arbitrator's
       decision Is final; there is no right to trial. In "nonbinding" arbitration,any party can request a
       trialafterthearbitrator'sdeciston. For more information about arbitration, visit
       httD://www.courls.ca.eov/Droerams-adr.htm

       4. Mandatory SettlementConferences(MSC):MSCs are ordered by the Court and are often held close
       to the trial date or on the day of trial. The parties and their attorneys meet with a judge or settlement
       officer who does not make a decision but who instead assists the parties In evaluating the strengths and
       weaknesses of the case and in negotiatinga settlement.For information about the Court's MSC
       programs for civil cases, visit http://www.lacourt.orR/division/clvil/ClQ047.aspx
       Los Angeles Superior Court ADR website: http://www.lacourt.orR/divlsion/civll/C10109.aspx
       For general information and videos about ADR,visit httD://www.courts.ca.gov/proBrams-adr.htm

 LASC av 271 Rev. 04/21
 For Mandatory Uso                                                                                              Page 2 of2
    Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 62 of 63 Page ID #:76
                                                                                               Reserved for Clerit s F*6 Suntp
                SUPERIOR COURT OF CALIFORNIA
                         COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:                                                                                   FILED
Stanley Mosk Courthouse                                                                       Supericx Court of Califarn'a
                                                                                                Counlyol LosAngsles
111 North Hill Street, Los Angeles, CA 90012
                                                                                                    06/18/2021
                                                                                     SiarRCaTs Ena^v.-eOScw.’OcikolCoir
                  NOTICE OF CASE ASSIGNMENT
                                                                                                        C. Monroa
                                                                                        By,                                       Ueculy
                         UNLIMITED CIVIL CASE


                                                                                CASE NUMBER


 Your case is assigned for all purposes to the judicial officer indicated below. 21STCV22951

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT      ROOM                  ASSIGNED JUDGE                      DEPT             ROOM

   ✓      Elaine Lu                        26




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on   06/21/2021                                                      By C, Monroe                                            , Deputy Clerk
                (Dale)

LACIV190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
      Case 2:21-cv-07271-SB-AS Document 1-1 Filed 09/10/21 Page 63 of 63 Page ID #:77

                                    INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES


The following critical provisions of the California Rules of Court, Title 3, Division 7. as applicable in the Superior Court, arc summarized
for your assistance.
APPI.ICATION
The Division 7 Rules were effective January 1,2007. They apply to all general civil cases.
PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.
CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for ail purposes
to a judge, or if a party has not yet appeared, within 15 days ofthe first appearance.
TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards;
COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.
CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.
STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following is.sues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final stiitus conference not more than 10 days before the scheduled trial date. All
panics shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.
SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and lime standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a parly,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.
Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provlslonal[v Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
relumed to an Independent Calendar Courtroom for all purposes.




LACIV190(Rev 6/18)           NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
